    Case 16-10025-ELG   Doc 141    Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                                  Document     Page 1 of 81
The document below is hereby signed.

Signed: May 24, 2021




                                    ___________________________
                                    S. Martin Teel, Jr.
                                    United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                  )
                                            )
     TRIGEE FOUNDATION, INC.,               )     Case No. 12-00624
                                            )     (Chapter 11)
                     Debtor.                )
     ____________________________           )
                                            )
     TRIGEE FOUNDATION, INC.,               )
                                            )
                        Plaintiff,          )
                                            )
                  v.                        )     Adversary Proceeding No.
                                            )     16-10025
     LERCH, EARLY & BREWER,                 )
     CHTD., et al.,                         )
                                            )
                        Defendants.         )

                           MEMORANDUM DECISION AND
                 ORDER RE PLAINTIFF’S RULE 54(b) MOTION FOR
             RECONSIDERATION OF ORDER DISMISSING CLAIMS AGAINST
         DEFENDANTS THAT ACCRUED PRIOR TO AND THROUGH JUNE 30, 2013

          This is an action for legal malpractice brought by Trigee

     Foundation, Inc. (“Trigee”) against Lerch, Early & Brewer, Chtd.

     (“Lerch Early”) and Jeffrey M. Sherman regarding their services

     as counsel for Trigee in its bankruptcy case, Case No. 12-00624

     in this court (the “main case”), commenced on September 13,
Case 16-10025-ELG   Doc 141    Filed 05/24/21 Entered 06/07/21 14:28:22    Desc Main
                              Document     Page 2 of 81


 2012.1   Sherman left Lerch Early on Friday, June 28, 2013, and

 Trigee elected to proceed to be represented by Sherman as a solo

 practitioner in lieu of Lerch Early.2           Sherman continued to

 represent Trigee until the court dismissed Trigee’s bankruptcy

 case in September 2014.

      Trigee commenced this malpractice action in 2016.               On

 September 23, 2016, the court entered an order (“Dismissal

 Order”) dismissing the malpractice damages claims relating to

 services provided by the defendants through June 30, 2013.                  This

 resulted in the dismissal of Lerch Early as a defendant, and the

 dismissal of claims against Sherman other than those relating to

 services he rendered as a solo practitioner after June 30, 2013.

 However, the Dismissal Order was not made a final and appealable

 order under Fed. R. Civ. P. 54(b).           Trigee seeks reconsideration



      1
         Under section 1101(1) of the Bankruptcy Code (11 U.S.C.),
 Trigee acted as a debtor in possession in its bankruptcy case,
 and under 11 U.S.C. § 1107(a) was generally subject to the duties
 of a trustee, including the duty to obtain approval of the
 employment of professionals. Pursuant to 11 U.S.C. § 327(a),
 Trigee obtained approval to employ Lerch Early and Sherman as its
 attorneys in the bankruptcy case.
      2
         Lerch Early viewed Sherman’s employment as ending Sunday,
 June 30, 2013, but either way, Lerch Early’s final fee
 application for the period ending June 30, 2013, covered all
 services Sherman performed as a Lerch Early employee. On July
 10, 2013, the court entered an order formally terminating Lerch
 Early’s appearance on behalf of Trigee in the bankruptcy case,
 but the parties have treated Lerch Early’s services as having
 terminated as of June 30, 2013: only Sherman (who was no longer a
 Lerch Early employee after that date) performed services for
 Trigee after that date.

                                         2
Case 16-10025-ELG   Doc 141    Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                              Document     Page 3 of 81


 of the Dismissal Order.        I will deny reconsideration as to Lerch

 Early but will vacate the Dismissal Order as to Sherman (but on

 grounds other than those raised by Trigee).

                                         I

             THE DISMISSAL ORDER OF SEPTEMBER 13, 2016,
          AND THE MOTION FOR RECONSIDERATION OF THAT ORDER

      On January 10, 2014, Lerch Early, as Trigee’s former

 counsel, filed its Final Application for Approval of Compensation

 for Lerch, Early & Brewer for the Period May 2013 Through June

 2013 (“Final Application”) seeking approval under 11 U.S.C.

 § 330(a) of compensation for the period May 2013 through June

 2013, along with a notice of opportunity to object.              The Final

 Application included time billed for services rendered by Sherman

 as a Lerch Early attorney during the period May 2013 through June

 30, 2013.3   On the day that Lerch Early filed the Final

 Application, Lerch Early sent Trigee a copy of the Final

 Application with notice of the opportunity to oppose the Final

 Application.

      Trigee did not object to Lerch Early’s Final Application,

 and on February 4, 2014, the court entered its Order Granting

 Final Application for Approval of Compensation for Lerch, Early &

 Brewer for the Period May 2013 Through June 2013 (“Final Fee


      3
         The court had previously granted Lerch Early interim
 compensation pursuant to 11 U.S.C. § 331 for services rendered
 prior to May 2013.

                                         3
Case 16-10025-ELG   Doc 141    Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                              Document     Page 4 of 81


 Order”) and directing Trigee to pay Lerch Early the approved

 fees.

      In March 2016, more than a year after the bankruptcy case

 was dismissed in September 2014, Trigee filed its Complaint

 asserting malpractice damages claims against Lerch Early and

 Sherman in the Superior Court of the District of Columbia.                 Lerch

 Early and Sherman removed that civil action to this court, where

 it was assigned Adversary Proceeding No. 16-10025.              On May 27,

 2016, Lerch Early and Sherman filed a Motion to Dismiss or, in

 the Alternative, for Summary Judgment on Allegations Arising from

 Professional Services Performed Through June 30, 2013 (“Motion to

 Dismiss”).   On September 23, 2016, the court issued a Memorandum

 Decision addressing that Motion to Dismiss and concluding, based

 on Capitol Hill Group v. Pillsbury, Winthrop, Shaw, Pittman, LLC,

 569 F.3d 485 (D.C. Cir. 2009), that the Final Fee Order in the

 bankruptcy case had the res judicata (claim preclusive) effect of

 barring the claims relating to services performed through

 June 30, 2013.4    Consequently, also on September 23, 2016, the

 court entered the Dismissal Order dismissing with prejudice the

 claims arising from professional services performed by Lerch

 Early and Sherman through June 30, 2013.            The Dismissal Order did


      4
         Use of the term “res judicata” in this decision is
 referring to the doctrine of claim preclusion, even though the
 term “res judicata” is sometimes viewed as including collateral
 estoppel, which is the doctrine of issue preclusion.

                                         4
Case 16-10025-ELG   Doc 141    Filed 05/24/21 Entered 06/07/21 14:28:22    Desc Main
                              Document     Page 5 of 81


 not dismiss the claims against Sherman regarding professional

 services he performed after June 30, 2013.

      The court did not make the Dismissal Order of September 23,

 2016, final and appealable under Fed. R. Civ. P. 54(b).                  On

 August 20, 2020, almost four years after entry of the Dismissal

 Order, Trigee filed its Motion for Reconsideration, seeking to

 set aside the Dismissal Order.          The Motion for Reconsideration

 concerns certain steps Lerch Early and Sherman took in the

 bankruptcy case regarding the unsecured claim of SGA Companies,

 Inc. (“SGA”).

                                        II

               THE MALPRACTICE DAMAGES CLAIMS RELATING
             TO SERVICES RENDERED CONCERNING SGA’S CLAIM

      Paragraph 27 of the Complaint alleges:

      The defendants also failed to file a correct List of
      Creditors.   For example, Defendants did not list as
      “Disputed” the claim of the architect Sassan Gharai and
      his architectural firm SGA (“SGA”). That failure and the
      failure to assert the statute of limitations as to SGA,
      coupled with Defendants failure to file a confirmable
      Plan, allowed this disputed creditor to file another Plan
      that would liquidate Trigee and turn over its stock to
      SGA. This mistake by Defendants was expensive and time-
      consuming for Trigee.    SGA’s claims were large, with
      legal fees and interest. Defendants’ failure to assert
      the statute of limitations and other defenses, and the
      mishandling of this claim, kept Trigee from being able to
      dismiss the bankruptcy until SGA’s claim was resolved.
      Trigee ultimately had to settle and pay SGA $100,000 and
      dismiss its appeals.

 There is no dispute that Sherman, while still employed at Lerch

 Early, failed to schedule SGA’s claim as disputed and that, after


                                         5
Case 16-10025-ELG   Doc 141    Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                              Document     Page 6 of 81


 he left Lerch Early on June 30, 2013, he failed to include the

 statute of limitations as a ground of objection in Trigee’s

 objection to SGA’s claim.         I will assume (without deciding) that

 each of these failures sufficed to require rejection of any

 statute of limitations defense to SGA’s claim, and constituted an

 act of negligence because the statute of limitations defense

 would have succeeded but for such negligence.

      The failure to list SGA’s claim as disputed occurred in

 2012, before Lerch Early filed its Final Application on

 January 10, 2014.     By the time Lerch Early filed its Final

 Application, Trigee was already aware that SGA’s claim had not

 been scheduled as disputed, and Trigee was aware, or ought to

 have been aware, of its injury arising therefrom.              Two of

 Trigee’s officers had been at the hearing of November 13, 2013,

 at which SGA’s counsel raised the argument that the statute of

 limitations was inapplicable because Trigee scheduled SGA’s claim

 without an indication that it was disputed.

      On November 26, 2013, the court entered an Order Overruling

 Objection to Claim of SGA Companies, Inc. pursuant to the court's

 oral decision at the November 13, 2013 hearing.              As the holder of

 this allowed claim, SGA filed a motion on December 12, 2013,

 advising that it would proceed to file a competing reorganization

 plan in light of Trigee’s failure to timely file a confirmable

 reorganization plan that would permissibly address SGA’s claim.


                                         6
Case 16-10025-ELG   Doc 141    Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                              Document     Page 7 of 81


 For the reasons explored below, the consequence on this current

 record is that the res judicata effect of the Final Fee Order

 extends to any malpractice damages claims against Lerch Early

 relating to the failure to list SGA’s claim as disputed.

      Trigee additionally notes that its schedules were not signed

 by Johnnie Mae Durant, the owner and president of Trigee, despite

 a representation on the schedules that she had signed them under

 penalty of perjury.     However, even assuming without deciding that

 the failure to obtain Ms. Durant’s signature was a factor leading

 to the scheduling of the SGA claim as undisputed, it was the

 listing of SGA’s claim on Trigee’s schedules as not disputed that

 proximately damaged Trigee, and not the failure to obtain

 Ms. Durant’s signature.5

                                        III

                                       FACTS

      The following facts pertinent to the Motion for

 Reconsideration are not in genuine dispute.             They include facts

 that the court previously found incident to entering the

 Dismissal Order of September 23, 2016.            Other recited facts are

 based on filings in the bankruptcy case or adversary proceeding,




      5
         Trigee has not sought to amend its Complaint to assert
 that the failure to obtain Ms. Durant’s actual signature caused
 it damage, nor has Trigee sought relief from the Final Fee Order
 in the main case based on the failure to obtain her signature.

                                         7
Case 16-10025-ELG   Doc 141    Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                              Document     Page 8 of 81


 including a transcript of the hearing of November 13, 2013, in

 the bankruptcy case.

      Trigee owned and operated a 96-unit residential rental

 property in Washington, D.C. (the “Property”) located in the 3500

 block of Minnesota Avenue, SE.          On September 12, 2012, Trigee

 formally retained Lerch Early and Sherman to represent Trigee in

 a case under Chapter 11 of the Bankruptcy Code (11 U.S.C.).                 On

 September 13, 2012, Sherman and Lerch Early filed a voluntary

 Chapter 11 petition in this court on Trigee’s behalf, commencing

 the main case and thereby staying an imminent foreclosure sale of

 the Property.

                                        A.

                     LISTING, ON TRIGEE’S FILINGS,
               OF SGA’S CLAIM AS NOT DISPUTED; SHERMAN’S
          FAILURE TO OBTAIN “WET SIGNATURES” ON SUCH FILINGS

      On September 14, 2012, Sherman filed Trigee’s list of the

 creditors holding the 20 largest unsecured claims pursuant to

 Fed. R. Bankr. P. 1007(d).         SGA was listed as a creditor but the

 list failed to indicate that SGA’s claim was disputed.

      On October 11, 2012, SGA timely filed its proof of claim,6

 attaching invoices dated from October 1, 2006, to February 1,

 2007, issued to Faisal Khan, Rehana Khan Enterprises, LLC, for

 $90,968.75, plus finance charges, for architectural work relating

 to the Property.


      6
          Claim No. 1-1 on the Claims Register in the main case.

                                         8
Case 16-10025-ELG   Doc 141    Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                              Document     Page 9 of 81


      On October 12, 2012, Sherman filed Trigee’s Schedules, which

 listed SGA’s claim on Schedule F - Creditors Holding Unsecured

 Nonpriority Claims in the amount of $80,000 without indicating

 that the claim was disputed.          SGA’s claim was the third largest

 claim on Schedule F.     On November 29, 2012, Sherman filed

 Trigee’s Amended Schedule F, which once again listed SGA’s claim

 as being in the amount of $80,000 without indicating that the

 claim was disputed.     Sherman electronically filed the

 Rule 1007(d) list, the initial schedules, and the Amended

 Schedule F, and represented via “/s/ Johnnie Mae Durant” that

 Johnnie Mae Durant had signed each of those documents under

 penalty of perjury.     Trigee’s Motion for Reconsideration asserts

 that depositions taken in March through May 2018, after entry of

 the Dismissal Order of September 23, 2016, revealed that Sherman

 and Lerch Early had not obtained Johnnie Mae Durant’s actual

 (“wet”) signature on any of those documents.7

      The defendants’ Opposition to the Motion for Reconsideration

 includes an email chain of August 26, 2013, in which Oswald

 (“Ozzy”) Durant, an officer of Trigee, emailed Sherman, stating

 (among other things):

      SGA architects is listed on both of the two creditors
      lists that I found in Pacer as not being Disputed. I


      7
         The evidence presented does not demonstrate that Sherman
 or anyone else at Lerch Early knowingly filed any of the
 documents without Lerch Early having obtained a “wet signature”
 beforehand.

                                         9
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 10 of 81


      know I listed them as Disputed from day one.           This is
      not a mistake I would have made.

 Sherman e-mailed a reply the same day stating:

      I’d like to file the First Omnibus objection to Proofs of
      Claim that I shared with you last week. . . . [B]ecause
      SGA filed a Proof of Claim, it now makes no difference
      whether or not it was listed as disputed, although I do
      not know why it might not have been.8

 Trigee has not disputed the genuineness of the email chain in its

 Reply to the Opposition to its Motion for Reconsideration.

                                     B.

                     THE OBJECTION TO SGA’S CLAIM

      On August 30, 2013, Sherman filed Trigee’s Omnibus Objection

 to Claims, including an objection to SGA’s claim on this basis:

 “Claim not liability of the Debtor; claim arises under contract

 with third party.”     The objection did not include as a basis that

 SGA’s claim was barred by the applicable three-year statute of

 limitations, even though the architectural services at issue had




      8
         Upon SGA’s timely filing its proof of claim, the claim
 became an allowed claim pursuant to 11 U.S.C. § 502(a) unless a
 party in interest were to later file an objection to the claim.
 Fed. R. Bankr. P. 3003(b)(1) provides that unless a scheduled
 claim is “scheduled as disputed, contingent, or unliquidated” the
 claim is an allowed claim, but under Rule 3003(c)(4) a timely
 filed proof of claim supersedes any scheduling of the claim.
 Accordingly, if Trigee’s schedules had scheduled SGA’s debt as
 disputed, SGA’s claim would still be an allowed claim pursuant to
 SGA’s earlier-filed proof of claim. In that regard, it did not
 matter that Sherman had failed to schedule the claim as disputed.
 However, as will be seen, the failure to list the debt as
 disputed on Trigee’s Rule 3007(d) list and on its Schedule F did
 matter in regard to the statute of limitations.

                                      10
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 11 of 81


 been completed by February 1, 2007, and Trigee commenced its

 bankruptcy case over five years later on September 13, 2012.9

      On September 26, 2013, SGA filed an opposition (Case No. 12-

 00624, Dkt. No. 305), asserting that the services rendered by SGA

 were for the benefit of and used by Trigee.          On November 12,

 2013, SGA filed an extensive memorandum setting forth its

 arguments as to why Trigee was obligated to pay for SGA’s

 services even though the proposed contract had listed Rehana

 Enterprises, LLC as the owner of the Property.           On November 13,

 2013, the court held a hearing on the objection to SGA’s claim.

 A transcript of that hearing, which included the court’s oral

 decision overruling the objection to the claim, is Dkt. No. 407

 in the bankruptcy case (filed on February 26, 2014).            Johnnie Mae

 Durant was seated at Trigee’s counsel table during the hearing,

 Tr. at 38, and Oswald Durant testified as a witness.            During his

 testimony, Oswald Durant testified that “I gave to our lawyer’s

 paralegal, the schedules that she asked me for, and they redid it

 in their own way.”     Tr. at 22.    When SGA’s attorney, Bradshaw

 Rost, then advised him, Tr. at 22, that the schedules had listed

 SGA as being owed $80,000, he testified that his position “was

 that this was a disputed claim” and that “SGA was always


      9
         Once Trigee belatedly raised the statute of limitations
 defense, SGA contended that the statute of limitations was
 suspended by promises to pay, but the court never had occasion to
 rule on that contention. For purposes of analysis, I will assume
 without deciding that the statute of limitations was not tolled.

                                      11
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22    Desc Main
                           Document    Page 12 of 81


 disputed.”     Tr. at 23.   In questioning Oswald Durant, Rost also

 brought to his attention that the schedules reflected “that the

 Debtor affirmed under oath . . . that it was indebted to SGA for

 the sum of $80,000.”10      At the beginning of his closing argument

 on behalf of SGA, Rost argued:

      [Trigee] filed the schedules affirming under penalties of
      perjury, that the Debtor was indebted to SGA for $80,000
      for the services rendered. There’s been no amendment to
      those schedules. There’s been no modification made for
      it.    There’s been no explanation as to why that
      statement, at the time it was made, was incorrect and not
      reliable.

 Tr. at 66.     Rost’s argument, at that juncture of the hearing, was

 not addressed to the statute of limitations defense, which

 Sherman had not yet raised as a defense to SGA’s claim.               Instead,

 Rost advanced the argument in an attempt to show the dubious

 validity of Trigee’s contention that it had not incurred the

 debt.     However, Rost’s argument brought home the point that

 Sherman had filed schedules listing the claim as not disputed

 despite Oswald Durant’s position that SGA’s claim was a disputed

 claim.

      In turn, in his closing argument, Sherman, as Trigee’s

 counsel, argued (among other things) that the claim was barred by

 the statute of limitations.       Tr. at 74.    Rost then responded by

 noting that this affirmative defense should be overruled because

      10
         The schedules purport to have been signed under penalty
 of perjury by Johnnie Mae Durant, but the important point is that
 they purport to have been signed by Trigee through an officer or
 employee, and thus to have been an affirmation of Trigee.

                                      12
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22    Desc Main
                           Document    Page 13 of 81


 it had not been raised previously, Tr. at 81-82, and that SGA

 would have made arguments against the defense had it been raised

 as such previously, including:

      I believe by reaffirming the debt in their schedules,
      that they have acknowledged it to be valid as of that
      date, and they had revived the claim, for purposes of
      the statute of limitations, to affirm under oath that
      it’s owed, takes it out of the statute of limitations.

 Tr. at 83.    The court orally overruled the objection to SGA’s

 claim, stating in relevant part:

      The Debtor belatedly raised a statute of limitations
      defense to the Proof of Claim, but the objection to claim
      did not raise that defense.     This was an evidentiary
      hearing and there was no appropriate notice that the
      statute of limitations would be a defense, and
      accordingly, I reject the statute of limitations defense.

 Tr. at 100.   The court did not rule on Rost’s argument that the

 scheduling of SGA’s claim as not disputed nullified the statute

 of limitations.

      On November 26, 2013, the court entered its order overruling

 the objection to SGA’s claim and allowing the claim as a final

 and appealable order pursuant to Fed. R. Civ. P. 54(b).               Trigee

 did not appeal the order or seek reconsideration of the order

 within 14 days under Fed. R. Bankr. P. 9023.




                                      13
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 14 of 81


                                      C.

                            DAMAGE TO TRIGEE
               ARISING FROM THE ORDER ALLOWING SGA’S CLAIM

      The order of November 26, 2013, was analogous to the entry

 of a monetary judgment in a civil action in a district court.11

 The imposition of this liability injured Trigee, for it fixed

 SGA’s right to enforce its claim in the bankruptcy case.              This

 resulted in immediate adverse consequences for Trigee.

      First, at the same hearing of November 13, 2013, after

 ruling on the objection to SGA’s claim, the court addressed

 Trigee’s proposed disclosure statement regarding its amended

 plan.     SGA had objected to Trigee’s proposed plan as violating

 the absolute priority rule.       The court would have dismissed SGA’s

 objection to the disclosure statement if SGA’s claim had been

 disallowed.     Instead, as the claim had been upheld, and in light

 of SGA’s objection to the plan, the court concluded that Trigee

 was required to file a further amended plan and a disclosure

 statement relating thereto.       At the hearing, the court gave

 Trigee until November 26, 2013, to file those documents.

      Second, with an adjudicated monetary claim, SGA had rights

 to pursue collection of its claim within the bankruptcy case,

 including the right to file and pursue its own proposed plan and



      11
         A proof of claim is analogous to a complaint filed in
 the District Court. See Kline v. Zueblin (In re American Export
 Grp. Int’l Servs.), 167 B.R. 311, 313 (Bankr. D.D.C. 1994).

                                      14
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22    Desc Main
                           Document    Page 15 of 81


 to object to any further plan Trigee proposed that was contrary

 to the requirements of the Bankruptcy Code.          Counsel for SGA

 stated on the record at the hearing that SGA might file a

 competing reorganization plan depending on the terms of Trigee’s

 forthcoming further amended plan.         The court indicated at the

 hearing that SGA could file a competing plan by December 16,

 2013, and also set a hearing for December 18, 2013, on any

 amended disclosure statement regarding any further amended plan

 Trigee filed by November 26, 2013, and on any competing plan SGA

 filed.   If SGA’s claim had been disallowed as barred by the

 statute of limitations, it would not have had a right to receive

 any dividend under any plan filed by Trigee that might be

 confirmed or to file a competing plan.

      Finally, if Sherman had preserved the statute of limitations

 defense, Sherman likely would have been able to avoid putting

 Oswald Durant to the burden of testifying at the hearing of

 November 13, 2013, regarding the merits of SGA’s claim.               That in

 itself was an injury to Trigee, as its Complaint lists as some of

 its damages “the fees and expenses incurred because of otherwise

 unnecessary litigation and work;. . . [and] the cost of the time

 and resources for Plaintiff and its employees[.]”           Compl. ¶ 42.

 Moreover, with SGA’s claim having been allowed, Trigee and its

 employees would have to devote time and resources to determining

 how to address SGA’s now-allowed claim.


                                      15
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 16 of 81


                                      D.

      TRIGEE’S AWARENESS, BEFORE LERCH EARLY FILED ITS FINAL
   APPLICATION, OF THE NEGLIGENT ACTS AND THE RESULTING INJURY

      The filing of the Schedule F listing SGA’s claim without

 indicating that it was disputed occurred in October 2012.             Oswald

 Durant was aware of that failure as of August 26, 2013.

 Moreover, two of Trigee’s officers, Johnnie Mae Durant and Oswald

 Durant, were present at the hearing of November 13, 2013.             To

 review the key facts, at that hearing:

      •     Oswald Durant was questioned as a witness regarding

            SGA’s claim being scheduled as owed $80,000, and he

            testified that he had indicated to Lerch Early that the

            SGA claim was disputed.

      •     Rost (SGA’s counsel) specifically raised the argument

            that the failure to schedule the claim as disputed

            resulted in the statute of limitations not being a

            valid defense.

      •     After orally overruling the objection to SGA’s claim,

            the court proceeded to treat SGA’s allowed claim as (1)

            requiring Trigee to file a new plan and disclosure

            statement to address SGA’s objection to the amount SGA

            would recover under Trigee’s proposed Chapter 11 plan,

            and (2) allowing SGA to file a competing proposed plan

            that would increase SGA’s recovery.




                                      16
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 17 of 81


 Moreover, as discussed below, by December 2013, other events had

 alerted Trigee that SGA was proceeding to exercise further rights

 in the bankruptcy case as the holder of an allowed claim.

      Trigee failed to file a further amended plan.           As a

 consequence, on December 12, 2013, SGA moved to extend the

 deadline for filing a competing reorganization plan, and to

 cancel the hearing of December 18, 2013.         SGA’s motion stated its

 decision to file a competing plan.        Sherman promptly advised

 Trigee of SGA’s intention to file a plan after SGA filed its

 motion.   The court granted SGA’s motion via an order of

 December 17, 2013, giving Trigee and other parties until

 January 17, 2014, to file proposed plans and disclosure

 statements.   The clerk’s office mailed Trigee a copy of that

 order on December 19, 2013.12      Moreover, in November 2013,

 Sherman had notified one or more of Trigee’s principals that SGA

 had stated that it might file a competing reorganization plan.

 Accordingly, prior to the filing of Lerch Early’s Final

 Application on January 10, 2014, Trigee had learned that SGA’s

 claim had not been listed as disputed, and the claim had been

 allowed, resulting in damages to Trigee that were or ought to

 have been apparent to its principals by that date.


      12
         The court’s docket in the main case reflects that on
 December 19, 2013, the Clerk, through the Bankruptcy Noticing
 Center, mailed Trigee a copy of the order granting SGA’s motion
 to extend the deadline for filing a competing plan of
 reorganization.

                                      17
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 18 of 81


                                      E.

                        THE FINAL APPLICATION
                REGARDING LEGAL SERVICES PROVIDED BY
            SHERMAN AND LERCH EARLY PRIOR TO JULY 1, 2013

      As noted previously, on January 10, 2014, Lerch Early, which

 had ceased representing Trigee by June 30, 2013, filed its Final

 Application in the bankruptcy case, along with a notice of

 opportunity to object.      On that same day, Lerch Early sent Trigee

 a copy of the Final Application and the notice of the opportunity

 to object.   Trigee did not object to the Final Application, and

 on February 4, 2014, the court entered its Final Fee Order.

                                      F.

                      TRIGEE’S MOTION TO RECONSIDER
                     THE ORDER ALLOWING SGA’S CLAIM

      In relevant part, 11 U.S.C. § 502(j) provides: “A claim that

 has been allowed or disallowed may be reconsidered for cause.

 A reconsidered claim may be allowed or disallowed according to

 the equities of the case.”       With respect to the order allowing

 SGA’s claim, Trigee was entitled to seek reconsideration under

 Fed. R. Bankr. P. 3008 and 9024 (making Fed. R. Civ. P. 60

 applicable) if it had grounds for doing so.          On April 14, 2014,

 four months after the November 26, 2013 order allowing SGA’s

 claim, Sherman filed in the bankruptcy case Trigee’s Motion to

 Reconsider Allowance of Claim – SGA Companies, LLC, which

 included a defense that SGA’s claim was barred by the statute of

 limitations, as well as other defenses not included in Trigee’s

                                      18
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 19 of 81


 original objection to SGA’s claim.        On May 5, 2014, SGA filed an

 opposition which, as to the statute of limitations defense,

 relied on Jenkins v. Karlton, 620 A.2d 894, 904-05 (Md. 1993)

 (“The statute of limitations does not extinguish the debt; it

 bars the remedy only.      Thus, Maryland law has long recognized

 that acknowledgment of a debt barred by limitations removes the

 bar to pursuing the remedy.”).13

      On May 15, 2014, the court held a hearing on the Motion to

 Reconsider Allowance of Claim.       As held in Colley v. National

 Bank of Texas (In re Colley), 814 F.2d 1008, 1010 (5th Cir.

 1987), “when a proof of claim has in fact been litigated between

 parties to a bankruptcy proceeding, the litigants must seek

 reconsideration of the court’s determination pursuant to the

 usual Rule 60 standards if they elect not to pursue a timely

 appeal of the original order allowing or disallowing the claim.”

 Trigee had no valid basis for reconsideration under Rule 60.

 Trigee was advancing multiple defenses for the first time in its

 Motion to Reconsider Allowance of Claim, having failed to do so

 in its original objection to SGA’s claim.          This failure could not

 be considered excusable neglect qualifying for Rule 60(b)(1)

 relief, even if the court applied Rule 60 less rigidly than some




      13
         SGA expanded on that argument in a supplemental
 opposition filed on May 13, 2014.

                                      19
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 20 of 81


 cases suggest,14 and no other part of Rule 60 could have

 authorized relief from the order.15       On that basis, the court

 rejected some of the new defenses Trigee had raised in its Motion

 to Reconsider Allowance of Claim.

      The oral ruling that there had not been excusable neglect

 logically applied as well to the statute of limitations defense

 Trigee raised in the Motion to Reconsider Allowance of Claim,

 although the ruling did not expressly reject the statute of

 limitations defense on that basis.        The court ruled that the

 defense was without merit for another reason: the acknowledgment

 of the debt as not disputed on the schedules removed the statute

 of limitations as a defense to SGA’s claim, thus requiring

 rejection of the statute of limitations defense.           On June 2,

 2014, the court entered an order in the bankruptcy case denying


      14
          See In re Yelverton, Case No. 09-00414, 2010 WL 1487850,
 *1-2 (Bankr. D.D.C. Apr. 9, 2010) (quoting In re Willoughby, 324
 B.R. 66, 73–74 (Bankr. S.D. Ind. 2005)). For reasons explained
 in In re Bennett, 590 B.R. 156, 161 (Bankr. E.D. Mich. 2018), “a
 showing of cause for purposes of reconsideration under § 502(j)
 and Bankruptcy Rule 3008 minimally requires a demonstration of
 grounds for relief from the order under Rule 59 or Rule 60.”
 With respect to what constitutes “excusable neglect” under
 Rule 60(b)(1), the court in its discretion may take into account
 that § 502(j) contemplates allowance or disallowance of a claim
 upon reconsideration “according to the equities of the case,” and
 that is essentially what occurred in In re Yelverton. The
 equities here weighed against considering Trigee’s failure to
 have timely raised its new defenses to have been excusable
 neglect.
      15
         Moreover, there was an issue of whether Rule 60(b)(1)
 relief had been sought within a reasonable time as required by
 Rule 60(c).

                                      20
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 21 of 81


 the Motion to Reconsider Allowance of Claim pursuant to the

 court’s oral ruling of May 15, 2014.16

        Trigee took an appeal from that order, but Trigee and SGA

 reached a settlement calling for payment to SGA of $100,000,

 dismissal of the bankruptcy case, and dismissal of the appeal.

 On September 10, 2014, the court entered an order approving the

 settlement and dismissing the bankruptcy case.           On September 12,

 2014, the District Court entered an order dismissing the appeal

 (Case No. 1:14-cv-01192-KBJ).

                                      G.

                  THE DISMISSAL OF THE CLAIMS RELATING
              TO SERVICES RENDERED THROUGH JUNE 30, 2013,
        BASED ON THE RES JUDICATA EFFECT OF THE FINAL FEE ORDER
       AND THE UNSUCCESSFUL EFFORTS TO VACATE THE FINAL FEE ORDER

        On May 27, 2016, Lerch Early and Sherman filed their Motion

 to Dismiss.    They argued that Trigee’s malpractice damages claims

 for services that the Lerch Early attorneys performed through

 June 30, 2013, was barred by res judicata because “Trigee was

 aware of that potential claim when the Second Application and the

 Final Application were filed, but it failed to raise any issue

 concerning the quality of the pertinent work.”           Mot. to Dismiss

 13.    Trigee’s opposition to the Motion to Dismiss did not argue



        16
         The order included the qualification that the denial was
 “without prejudice to any objection to the claim as including a
 claim for unmatured interest as of the petition date,” but that
 qualification has no impact on the issues this decision
 addresses.

                                      21
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 22 of 81


 that when Lerch Early filed its Final Application, Trigee was

 unaware of its potential malpractice damages claim arising from

 the failure of Lerch Early attorneys to schedule SGA’s claim as

 disputed.

      On September 23, 2016, the court concluded in its Memorandum

 Decision that res judicata barred all of the malpractice damages

 claims arising from services rendered prior to June 30, 2013, and

 entered the Dismissal Order.       The failure to schedule SGA’s claim

 as disputed occurred during that period.         While the Memorandum

 Decision did not expressly discuss this failure, it cited

 Trigee’s allegation regarding that failure as among “Trigee’s

 allegations . . . that Sherman and Lerch Early should be held

 liable for having allowed SGA to file a competing reorganization

 plan,” Mem. Dec. 22 (citing Compl. ¶¶ 27, 40-43), and concluded

 that “[h]aving known by [the granting of the Final Application on

 February 4, 2014] of the factual basis for raising a claim of

 malpractice regarding SGA being allowed to file a competing plan,

 res judicata bars Trigee’s assertion of such a claim,” id. at 23.

 As noted already, Trigee did not argue that when Lerch Early

 filed (or when the court granted) the Final Application, Trigee

 was unaware of that potential malpractice damages claim.              Even in

 its Motion for Reconsideration, Trigee does not argue that it did

 not learn, pursuant to the hearing of November 13, 2013, that SGA

 took the position that Trigee had no statute of limitations


                                      22
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 23 of 81


 defense because of the failure to schedule SGA’s claim as

 disputed.

       As to Trigee’s allegation that Sherman failed to raise a

 statute of limitations defense and other defenses in the

 objection to SGA’s claim, the Memorandum Decision stated that

 “Trigee’s objection to SGA’s claim was filed on August 30, 2013,

 and is therefore beyond the scope of the instant motion, which is

 limited to services rendered through [June 30, 2013].”            Id. at

 13.

       As discussed below, the only reasonable inference on the

 current record is that when Lerch Early filed its Final

 Application, Trigee was aware (or was on inquiry notice) that it

 had a potential malpractice damages claim: Trigee knew that SGA’s

 claim had not been scheduled as disputed, and it knew or ought to

 have known that it was thereby injured.         For reasons explored

 below, the consequence is that the res judicata effect of the

 Final Fee Order of February 4, 2014, extends to any malpractice

 damages claim relating to the failure to list SGA’s claim as

 disputed.

       Two efforts to set aside the Final Fee Order failed.            First,

 on August 8, 2016, during the pendency of the defendants’ Motion

 to Dismiss, Trigee filed in the bankruptcy case a Motion to

 Vacate Order Granting Final Application for Approval of

 Compensation for Lerch, Early & Brewer for the Period May 2013


                                      23
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 24 of 81


 Through June 2013.     Trigee recognized that the Final Fee Order

 would not be accorded res judicata effect if it were vacated.

 At a hearing of October 20, 2016, the court orally ruled that

 Trigee’s Motion to Vacate must be denied, and on October 25,

 2016, the court entered an order denying it.

      Second, on December 7, 2016, Nancy Durant filed her own

 motion to vacate the Final Fee Order.         For reasons stated at a

 hearing of January 26, 2017 (later supplemented by a memorandum

 decision of February 10, 2017), the court entered an order on

 February 1, 2017, denying Nancy Durant’s motion.           An appeal

 ensued (Case No. 1:17-cv-00439-CRC in the District Court).              On

 August 3, 2019, the District Court entered a Memorandum Opinion

 and an order affirming this court’s order denying Nancy Durant’s

 motion to vacate the Final Fee Order.

                                      H.

         THE DEPOSITIONS IN THIS ADVERSARY PROCEEDING AND
     TRIGEE’S MOTION FOR RECONSIDERATION OF THE DISMISSAL ORDER

      Meanwhile, after the September 23, 2016 entry of the

 Dismissal Order disposing of the claims relating to services

 rendered through June 30, 2013, this adversary proceeding moved

 forward with respect to the other claims against Sherman, as to

 services he rendered after June 30, 2013.          After various

 amendments to the scheduling order, the court directed that

 discovery was to conclude by July 2018.         From March through

 May 2018, Trigee took depositions of Jeffrey Sherman, John

                                      24
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 25 of 81


 Tsikerdanos (a former Lerch Early associate who assisted Sherman

 there), and Erin Moyer (a former paralegal at Lerch Early).

      Trigee asserts that those depositions demonstrate that Lerch

 Early and Sherman “had filed the Schedules listing SGA’s claim as

 undisputed without Plaintiff’s prior approval and without

 securing a Trigee’s [representative’s] signature to any of the

 filings bearing a signature for the Plaintiff’s representatives.”

 Mot. for Recons. 8.     On that basis, Trigee filed the instant

 Motion for Reconsideration on August 20, 2020, asking the court

 to vacate the Dismissal Order.

                                     IV

                    RECONSIDERATION UNDER RULE 54(b)

      Motions to reconsider interlocutory orders may be granted

 before the entry of a final judgment, pursuant to Federal Rule of

 Civil Procedure 54(b), “as justice requires.”          Cobell v. Jewell,

 802 F.3d 12, 25 (D.C. Cir. 2015) (quoting Greene v. Union Mut.

 Life Ins. Co. of Am., 764 F.2d 19, 22 (1st Cir. 1985) (Breyer,

 J.)).   As noted in Estate of Botvin ex rel. Ellis v. Islamic

 Republic of Iran, 772 F. Supp. 2d 218, 223 (D.D.C. 2011):

      “As justice requires” indicates concrete considerations
      of whether the court “has patently misunderstood a party,
      has made a decision outside the adversarial issues
      presented to the [c]ourt by the parties, has made an
      error not of reasoning, but of apprehension, or where a
      controlling or significant change in the law or facts
      [has occurred] since the submission of the issue to the
      court.” Cobell v. Norton, 224 F.R.D. 266, 272 (D.D.C.
      2004) (internal citation omitted). These considerations
      leave a great deal of room for the court’s discretion

                                      25
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 26 of 81


      and, accordingly, the “as justice requires” standard
      amounts   to    determining   “whether   [relief    upon]
      reconsideration    is  necessary   under  the    relevant
      circumstances.” Id.

 “Ultimately, the moving party has the burden to demonstrate ‘that

 reconsideration is appropriate and that harm or injustice would

 result if reconsideration were denied.’”         United States v. All

 Assets Held at Bank Julius, Baer & Co., Ltd., 315 F. Supp. 3d 90,

 97 (D.D.C. 2018) (quoting FBME Bank Ltd. v. Mnuchin, 249 F. Supp.

 3d 215, 222 (D.D.C. 2017)).

      Therefore I will proceed to focus on whether an injustice,

 as laid out above in Estate of Botvin, would arise if I deny the

 Motion for Reconsideration.       On the evidence of record, no

 injustice would arise from denying Trigee’s Motion for

 Reconsideration.     As discussed below, Trigee’s claims relating to

 the listing of SGA’s claim on Schedule F as not disputed would

 still be barred by res judicata on the basis that, before Lerch

 Early filed its Final Application, Trigee was aware of the

 failure of its Schedule F to show SGA’s claim as disputed, was

 aware of SGA’s contention that this failure nullified Trigee’s

 statute of limitations defense, and was aware of the other

 circumstances causing its malpractice damages claim to have

 accrued.   Trigee alleges no misunderstanding or error of

 apprehension by the court that would change this result, and I

 reject Trigee’s contention that there has been a dispositive

 change to either the law or to the facts in the case.

                                      26
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 27 of 81


                                      A.

                     TRIGEE’S OBLIGATION TO RAISE ITS
              MALPRACTICE DAMAGES CLAIMS AS PART OF THE FEE
           LITIGATION IF IT HAD PROCEDURES AVAILABLE TO DO SO

      In Capitol Hill Group, the Court of Appeals reasoned that a

 counterclaim may be barred by res judicata “when ‘the

 relationship between the counterclaim and the plaintiff’s claim

 is such that the successful prosecution of the second action

 would nullify the initial judgment or impair the rights

 established in the initial action.’”         569 F.3d at 492, citing

 Iannochino v. Rodolakis (In re Iannochino), 242 F.3d 36, 42 (1st

 Cir. 2001), which in turn was quoting Restatement (Second) of

 Judgments § 22(2)(b).17     By reason of that principle, the Court

 of Appeals concluded:




      17
         Restatement (Second) of Judgments § 22(2) (Am. Law Inst.
 1982) provides:

      A defendant who may interpose a claim as a counterclaim
      in an action but fails to do so is precluded, after the
      rendition of judgment in that action, from maintaining
      an action on the claim if:

                  (a) The counterclaim is required to be
             interposed by a compulsory counterclaim statute or
             rule of court, or

                  (b) The relationship between the counterclaim
             and the plaintiff’s claim is such that successful
             prosecution of the second action would nullify the
             initial judgment or would impair rights
             established in the initial action.

 (emphasis added).

                                      27
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 28 of 81


      To allow CHG to litigate malpractice claims against Shaw
      Pittman now, based on the same representation, would
      nullify the initial judgment or impair the rights
      established by Shaw Pittman in the bankruptcy fee
      litigation. Unlike in regular civil litigation, “[i]n
      bankruptcy . . . a successful malpractice action could
      impair rights that [the bankruptcy professionals] had
      gained from the order awarding them fees.      Under the
      relevant section of the bankruptcy code governing fee
      awards, a finding of malpractice would mean that the
      attorneys were not entitled to compensation for those
      services found to be substandard.” Iannochino, 242 F.3d
      at 42-43 (internal citation omitted); see [Southmark
      Corp. v. Coopers & Lybrand (In re Southmark Corp.), 163
      F.3d 925, 931 (5th Cir. 1999)] (“Award of the
      professionals’ fees and enforcement of the appropriate
      standards of conduct are inseparably related functions of
      bankruptcy courts.”).

 Id. at 492-93.

      Nevertheless, res judicata does not apply where the claim

 sought to be barred could not have been litigated in the prior

 proceeding.   Osherow v. Ernst & Young, LLP (In re Intelogic

 Trace, Inc.), 200 F.3d 382, 389 (5th Cir. 2000).           Accordingly, in

 determining whether res judicata applies, one issue is “whether

 the bankruptcy court possessed procedural mechanisms that would

 have allowed [the debtor] to assert [its malpractice damages

 claims]” as a defense against the Final Application.            Ries v.

 Paige (In re Paige), 610 F.3d 865, 873–74 (5th Cir. 2010),

 quoting Intelogic Trace, 200 F.3d at 388.

      As will be seen, Trigee’s legal malpractice damages claims

 regarding services rendered by Lerch Early through June 30, 2013,

 accrued prior to the Final Application.         Accordingly, if the

 applicable rules afforded a procedural mechanism under which

                                      28
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 29 of 81


 Trigee could have litigated its malpractice damages claims as a

 defense to the Final Application, see Paige, 610 F.3d at 873–74,

 the binding precedent of Capitol Hill Group required Trigee to

 raise those claims against the Final Application in order for the

 claims not to be barred by res judicata.

      In Capitol Hill Group, 569 F.3d at 492, the Court of Appeals

 noted this court’s observation that the debtor there could have

 pursued its malpractice claims at the bankruptcy fee hearings,18

 and necessarily concluded that the debtor there had procedures

 available under the applicable rules to raise its malpractice

 damages claims as a defense to its former counsel’s fee

 application in the litigation of that application.           As discussed

 below, procedures existed here as well for Trigee to have raised

 its malpractice damages claims as a defense to Lerch Early’s

 Final Application.




      18
          Specifically, the Court of Appeals noted approvingly
 this court’s observation that Capitol Hill Group “could have
 pursued claims against Shaw Pittman regarding the adequacy of its
 representation . . . at the bankruptcy fee hearings but that it
 failed to do so and would therefore be barred from later
 asserting claims based on Shaw Pittman’s representation by the
 doctrine of res judicata.” 569 F.3d at 492 (quoting Capitol Hill
 Grp. v. Pillsbury, Winthrop, Shaw, Pittman, LLC, 574 F. Supp. 2d
 143, 147 (D.D.C. 2008) (quoting an observation this court made at
 a hearing)).

                                      29
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 30 of 81


                                      B.

                   EVEN THOUGH AN ASSERTION OF
               TRIGEE’S MALPRACTICE DAMAGES CLAIMS
        WOULD HAVE REQUIRED AN ADVERSARY PROCEEDING UNDER
      RULE 7001, PROCEDURES EXISTED FOR TRYING TOGETHER THE
   “INSEPARABLY RELATED” MALPRACTICE CLAIMS AND FEE APPLICATION

      The Final Application was brought under Fed. R. Bankr. P.

 2016(a) via an application and not via an adversary proceeding

 complaint.   Fed. R. Bankr. P. 7001(1) would have required that

 any claim for an affirmative recovery of malpractice damages be

 brought as an adversary proceeding complaint.          Relying on

 Davenport v. Djourabchi, 316 F. Supp. 3d 58 (D.D.C. 2018)

 (“Davenport II”), modifying Davenport v. Djourabchi, 296 F. Supp.

 3d 245, 255-56 (D.D.C. 2017) (“Davenport I”), Trigee argues that

 the malpractice damages claims, which could be pursued only via

 an adversary proceeding, could not have been litigated in the

 Final Application proceeding, and thus res judicata cannot apply.

 I reject that argument.

      The Federal Rules of Bankruptcy Procedure were sufficiently

 flexible to have permitted the court to try an adversary

 proceeding complaint for malpractice damages with the Final

 Application proceeding regarding the services that the defendants

 had provided on or before June 30, 2013.         Trigee could have

 raised Lerch Early’s malpractice as a defense to the Final

 Application in an objection filed in the main bankruptcy case to

 the Final Application because “a finding of malpractice would


                                      30
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 31 of 81


 mean that the attorneys were not entitled to compensation for

 those services found to be substandard,” Capitol Hill Group, 569

 F.3d at 492-93 (quoting Iannochino, 242 F.3d at 42-43 (internal

 citation omitted)).     If it also had a malpractice damages claim,

 it could have addressed both an objection to the Final

 Application and its malpractice damages claim together, as

 explained below.

      The Final Application was an administrative matter not by

 itself giving rise to a dispute between parties requiring

 resolution by the court.      Nevertheless, the court itself had a

 duty to review the Final Application.         See In Re Busy Beaver

 Bldg. Ctrs., Inc., 19 F.3d 833, 843 (3rd Cir. 1994) (holding that

 the bankruptcy court has “an independent duty to review fee

 applications even absent objections”); McGuirl v. White, 86 F.3d

 1232, 1236 (D.C. Cir. 1996).       The Final Fee Order thus

 constituted a judicial determination that the fees sought by the

 Final Application were warranted under the standards of

 11 U.S.C. § 330(a)(3).

      If Trigee had filed an objection under this court’s Local

 Bankruptcy Rules to the Final Application, that objection would

 have given rise to a contested matter.         United States v. Laughlin

 (In re Laughlin), 210 B.R. 659, 661 (B.A.P. 1st Cir. 1997);

 Advisory Committee Note (1983) to Rule 9014 (“If a party in

 interest opposes the amount of compensation sought by a


                                      31
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 32 of 81


 professional, there is a dispute which is a contested

 matter.”).19   An objection filed in the main case to the Final

 Application could not have appropriately included an assertion of

 Trigee’s malpractice damages claims because Rule 7001(1) requires

 that such a claim be pursued in an adversary proceeding.

      Neither Rule 7001 nor Rule 9014 would have necessarily

 barred the pursuit in an adversary proceeding of an objection to

 the Final Application, even though an objection to a fee

 application is not one of the proceedings listed in Rule 7001 as

 an adversary proceeding.      This follows because the court would

 have discretion under Rule 9014(c) to bless the pursuit of the




      19
         Under 11 U.S.C. § 330(a)(1), professionals’ fees can be
 awarded only after notice and a hearing. In turn, Fed. R. Bankr.
 P. 2002(a)(6) deals with required notice of the hearing on a fee
 application. However, 11 U.S.C. § 102(1) provides in relevant
 part:

      “After notice and a hearing”, or similar phrase—

                 (A) means after such notice as is appropriate
            in the particular circumstances, and such
            opportunity for a hearing as is appropriate in the
            particular circumstances[.]

 Accordingly, a court can satisfy the notice requirement of
 § 330(a)(1) and of Rule 2002(a)(6) by giving parties in interest
 notice of the opportunity to object to a fee application. That
 is the procedure followed in this court. See LBRs 2002-1(b)(1),
 2002(k), and 2016-1(b). The required notice form instructs how
 to make service of any objection to the fee application.

                                      32
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 33 of 81


 two matters together.20     Rule 9014(c) makes most of the Rules in

 the Rules’ part VII (Adversary Proceedings) applicable to a

 contested matter, and then provides:

      The court may at any stage in a particular matter direct
      that one or more of the other rules in Part VII shall
      apply. The court shall give the parties notice of any
      order issued under this paragraph to afford them a
      reasonable opportunity to comply with the procedures
      prescribed by the order.

 Accordingly, a court may direct that an objection to a fee

 application may proceed by way of joinder in a complaint with a

 claim for malpractice damages.21       The court may so direct even

 after a complaint has been filed joining the two matters.

 Accordingly, had Trigee filed an adversary proceeding complaint

 that included not only its malpractice damages claims but also an

 objection to the Final Application, the court would have had the

 authority under Fed. R. Bankr. P. 9014(c) to authorize the filing

      20
         There is no rule, like Rule 3007(b), that expressly
 authorizes an objection to a fee application to be joined in a
 complaint asserting a claim that must be pursued by reason of
 Rule 7001 as an adversary proceeding. Rule 3007(b) authorizes an
 objection to a claim to be included in a complaint asserting a
 Rule 7001 claim, thus making it unnecessary to obtain a court
 order for authority to do so. A fee application is necessarily
 asserting a claim, but Rule 3007 addresses objections to proofs
 of claim, not objections to fee applications. Even though Rule
 3007(b) does not apply to an objection to a fee application,
 there is no apparent reason why the court ought not have
 discretion to permit an objection to a fee application to be
 pursued in a complaint asserting a malpractice damages claim.
      21
         However, when there are multiple parties asserting
 objections to a fee application, the court might decide that it
 makes sense to have all of the objections pursued in the main
 case, and direct that such an objection filed in an adversary
 proceeding complaint be re-filed in the bankruptcy case.

                                      33
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 34 of 81


 of the objection within the adversary proceeding complaint for

 malpractice damages, thereby permitting the two matters to

 proceed together in the adversary proceeding.          See In re Fagan,

 559 B.R. 718, 727 (Bankr. E.D. Cal. 2016) (“whether to permit a

 [contested matter] to be consolidated with, or raised in, an

 adversary proceeding is up to the discretion of the bankruptcy

 court”); Motichko v. Premium Asset Recovery Corp. (In re

 Motichko), 395 B.R. 25, 33 (Bankr. N.D. Ohio 2008).22

      Assume, instead, that Trigee had elected to file an

 objection to the Final Application in the main case.

 Simultaneously, or shortly thereafter, Trigee could have filed an

 adversary proceeding complaint under Rule 7001 to assert its

 malpractice damages claims against the defendants.           Trigee could

 then have moved for consolidation of the Final Application

 proceeding with its complaint to recover a monetary judgment on

 its malpractice damages claims.        See Weinberg v. Scott E. Kaplan,

      22
         Even without invoking Rule 9014(c), a court may uphold
 the pursuit of a contested matter in an adversary proceeding
 complaint by holding that it is harmless error not to dismiss the
 contested matter pursued in an adversary proceeding complaint, or
 that dismissing the contested matter would be elevating form over
 substance. See, e.g., Sanger v. Ahn, 406 F. Supp. 3d 800, 805
 (N.D. Cal. 2018), aff’d sub nom. Sanger v. Ahn (In re Ahn), 804
 F. App’x 541 (9th Cir. 2020); Kilbourne v. CitiMortgage, Inc. (In
 re Kilbourne), 507 B.R. 219, 223-24 (Bankr. S.D. Ohio 2014);
 Motichko, 395 B.R. at 32. While a bankruptcy court has
 discretion to dismiss a contested matter pursued in an adversary
 proceeding complaint, see, e.g., Barrientos v. Wells Fargo Bank,
 N.A., 633 F.3d 1186, 1189, (9th Cir. 2011), that does not mean
 that the court is obligated to dismiss a contested matter pursued
 in an adversary proceeding complaint.

                                      34
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22    Desc Main
                           Document    Page 35 of 81


 LLC, 699 F. App’x 118, 121 (3d Cir. 2017), as amended (Sept. 14,

 2017) (concluding that res judicata applied due to the ability to

 consolidate a contested matter with an adversary proceeding).

      The court has such power to consolidate because Rule 9014(c)

 makes Rule 7042 applicable in contested matters.           Rule 7042 makes

 Fed. R. Civ. P. 42 applicable, and Rule 42(a) provides in

 relevant part: “If actions before the court involve a common

 question of law or fact, the court may . . . consolidate the

 actions.”

      Under Rule 42, a contested matter and an adversary

 proceeding may be consolidated if they involve a common question

 of law or fact.     This follows because the Federal Rules of

 Bankruptcy Procedure treat both adversary proceedings and

 contested matters as “actions” for purposes of Rule 42.               As a

 consequence, a contested matter (one type of action) and an

 adversary proceeding (another type of action) are two actions

 that may be consolidated if they involve a common question of law

 or fact.

      In conclusion, Trigee could have tried, in the same

 proceeding, both an objection to the Final Application and its

 malpractice damages claims.       Either it could have invoked Rule

 9014(c) to seek permission to pursue both matters in an adversary

 proceeding complaint, or it could have filed them separately and

 then moved for consolidation under Rule 42.


                                      35
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 36 of 81


        The court would have had discretion in other ways to

 preserve Trigee’s malpractice damages claim from becoming barred

 by res judicata.     If Trigee had filed an adversary proceeding

 complaint asserting its malpractice claims, but needed discovery

 to flesh out its complaint, Trigee could have asked that the

 litigation of its objection to the Final Application (whether the

 objection was filed separately in the main case or as part of the

 adversary proceeding complaint) be stayed pending the outcome of

 its assertion of its malpractice damages claims.           Even if Trigee

 was not prepared to have filed an adversary proceeding complaint,

 Trigee could have asked that the litigation of the Final

 Application be delayed (or the time for it to defend against the

 Final Application be extended) to allow Trigee time to develop

 the facts and its theories of malpractice more thoroughly in

 order to file an adversary proceeding complaint.           See Intelogic

 Trace, 200 F.3d at 390.23      Trigee could have also asked the court

 to reserve its malpractice damages claims for later adjudication

 such that res judicata would not apply.         See Paige, 610 F.3d at

 875.    The key point is that Trigee ought to have raised its




        23
         See also Weinberg, 699 F. App’x at 122 (“The Plaintiffs
 counter that they did not know the extent of their damages at
 that time. But this is no excuse for failing to oppose the
 application or apprise the Bankruptcy Court of the claim. Had
 the Plaintiffs done so, the court could have stayed the contested
 fee application or permitted discovery on the matter. See Fed.
 R. Bank[r]. P. 9014.”); Paige, 610 F.3d at 875.

                                      36
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 37 of 81


 concerns as to Lerch Early’s performance in some manner during

 the court’s consideration of the Final Application.

      Under the reasoning of Davenport II, Trigee would have had

 to have been able to assert its malpractice claims in the same

 proceeding (the Final Application proceeding) for res judicata to

 apply.   However, by way of consolidation pursuant to Fed. R.

 Bankr. P. 7042, or pursuit, upon court authorization, of both

 matters in an adversary proceeding complaint, the two matters,

 “inseparably related” matters under Capitol Hill Group, could

 have been tried together.       That would have amounted to trying the

 two matters in the same proceeding.

      While the District Court held that Davenport did not need to

 avail himself of Rule 7042, and seek to consolidate the claims in

 that case for trial in order to avoid res judicata, Davenport II,

 316 F. Supp. 3d at 66, 67-68, the differences between the claims

 in Davenport II and Trigee’s claims, as well as the similarities

 between Trigee’s claims and those considered in Capitol Hill

 Group, render it inappropriate to extend that holding in

 Davenport II to Trigee’s claims.          Because Trigee’s claims are

 fairly distinguished from those in Davenport II, such an

 extension would impermissibly depart from Capitol Hill Group.

      In Davenport II, the District Court relied on Hurd v.

 District of Columbia Government, 864 F.3d 671, 679 (D.C. Cir.

 2017), in concluding that “the first prong of the res judicata

                                      37
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 38 of 81


 inquiry does not look to whether a claim could have been brought

 in the previous court; it examines if the second claim could have

 been brought in the first proceeding.”         316 F. Supp. 3d at 68.

 However, Hurd is plainly distinguishable from this case, which is

 controlled instead by Capitol Hill Group.

      In Hurd, the Court of Appeals addressed whether res judicata

 applied to a prisoner’s damages claims against the Government

 when he failed to raise them in a habeas corpus proceeding.              The

 Court of Appeals concluded that “because section 1983 claims

 cannot be joined in a habeas proceeding, the Superior Court’s

 unreviewed bench ruling was not the result of a full and fair

 opportunity to litigate.”       Hurd, 864 F.3d at 679.       The Court of

 Appeals necessarily determined that the “plaintiff was precluded

 from recovering damages in the [habeas corpus proceeding] by

 formal jurisdictional or statutory barriers, not by plaintiff’s

 choice,” 864 F.3d at 680 (quoting Burgos v. Hopkins, 14 F.3d 787,

 790 (2d Cir. 1994)), such that res judicata did not apply.

      Supreme Court precedent regarding habeas corpus proceedings

 makes clear that this was a proper determination in Hurd.             Habeas

 corpus is the exclusive remedy for a state prisoner who

 challenges the fact or duration of his confinement and seeks

 immediate release, even though such a claim may come within the

 literal terms of § 1983.      See Preiser v. Rodriguez, 411 U.S. 475,

 488-490 (1973).     In turn, “damages are not available in federal


                                      38
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 39 of 81


 habeas corpus proceedings.”       Preiser, 411 U.S. at 493.       If a

 § 1983 judgment would necessarily imply the invalidity of a

 prisoner’s conviction or sentence, the § 1983 complaint must be

 dismissed unless the plaintiff can demonstrate that the

 conviction or sentence has already been invalidated (for example,

 via a prior habeas corpus proceeding).         Heck v. Humphrey, 512

 U.S. 477, 487 (1994).      Accordingly, in Hurd, the prisoner could

 not have recovered § 1983 damages in the habeas corpus

 proceeding, and the dismissal of the prisoner’s habeas corpus

 proceeding could not have res judicata effect.

      Here, in contrast to Hurd, no formal jurisdictional or

 statutory barriers prevented Trigee from filing an adversary

 proceeding complaint asserting its malpractice damages claim and

 then obtaining a consolidation of that adversary proceeding with

 the litigation of an objection to the Final Application.

      In Davenport II, it would have been theoretically possible

 to have consolidated Davenport’s objection to the mortgagees’

 claim and a later adversary proceeding asserting Davenport’s

 damages claims against the mortgagees for wrongful foreclosure

 and other wrongful acts.24      No jurisdictional or statutory

 barriers precluded that approach.



      24
         However, as a practical matter the court would have
 likely rejected such an approach because it would have
 unreasonably delayed confirmation of the debtor’s Chapter 13
 plan.

                                      39
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22    Desc Main
                           Document    Page 40 of 81


      Moreover, under Fed. R. Bankr. P. 3007(b), a debtor “may

 include [its objection to a proof of claim] in an adversary

 proceeding.”   Accordingly, Davenport could have filed an

 adversary proceeding for a recovery of damages and included in

 the adversary proceeding his objection to the proof of claim.

 Unlike Hurd, there were no jurisdictional or statutory barriers

 precluding trying the two matters, via that route, in the same

 proceeding.

      The more critical issue in Davenport II was not whether

 Davenport could have asserted his monetary damages claims in the

 litigation of his objection to the mortgagees’ proof of claim;

 plainly the two matters could have been tried together.               The more

 critical issue was whether the two matters should have been tried

 together.   See Capitol Hill Group, 569 F.3d at 490 (quoting NRDC

 v. EPA, 513 F.3d 257, 261 (D.C. Cir. 2008) (“[C]laim preclusion

 is also intended to prevent litigation of matters that should

 have been raised in an earlier suit.”)).

      The key reason that res judicata did not apply in Davenport

 II was because Davenport’s later civil action for damages would

 not have nullified the determination of the amount owed on the

 mortgage (the issue addressed by the objection to the mortgagees’

 claim).   A mortgagor’s recovery of a damages claim against her

 mortgagee for wrongful foreclosure does not nullify the mortgage.

 Indeed, if the mortgage was on favorable terms, the mortgagor


                                      40
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 41 of 81


 would not want to nullify the mortgage.         Accordingly, Restatement

 (Second) of Judgments § 22(2)(b), as applied in Capitol Hill

 Group, 569 F.3d at 492-93, would not have required res judicata

 to apply to bar Davenport’s assertion of his damage claims after

 entry of the order fixing the allowed amount of the mortgage

 claim.

      Another decision, Iannochino (relied upon in Capitol Hill

 Group, 569 F.3d at 494-93) put it this way: for res judicata to

 apply, the causes of action must be identical, and under

 Restatement (Second) of Judgments § 24 (1982) the court must

 look, first, to “whether the facts are related in time, space,

 origin or motivation,” second, to “whether they form a convenient

 trial unit,” and, third, to “whether their treatment as a unit

 conforms to the parties’ expectations.”         See Iannochino, 242 F.3d

 at 46.   The parties in Davenport II would not have expected that

 Davenport’s damages claims and his objection to the mortgagee’s

 proof of claim would be treated as a unit.          In Chapter 13, a

 plan’s duration cannot exceed five years.          It is noteworthy that

 Davenport’s bankruptcy case began in 2015 and that Davenport’s

 civil action asserting his damages claims is still pending, more

 than five years later.      For purposes of Davenport’s obtaining a

 confirmed plan, he needed to obtain a prompt determination of the




                                      41
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 42 of 81


 amount owed on the mortgage.25       From that viewpoint, Davenport’s

 damages claims and his objection to the proof of claim did not

 “form a convenient trial unit.”        Nor would the treatment of the

 two proceedings as a trial unit have conformed to “the parties’

 expectations” when adjudication of Davenport’s damages claims was

 not necessary to determine whether Davenport’s Chapter 13 plan

 could be confirmed.

      Stated differently, under the doctrine of res judicata, “a

 claim should not be barred unless the factual underpinnings,

 theory of the case, and relief sought against the parties to the

 proceeding are so close to a claim actually litigated in the

 bankruptcy case that it would be unreasonable not to have brought

 them both at the same time in the bankruptcy forum.”            E. Minerals

 & Chems. Co. v. Mahan, 225 F.3d 330, 337–38 (3d Cir. 2000); see

 also Weinberg, 699 F. App’x at 121.        It was not unreasonable for

 Davenport to forego pursuing his damage claims at the same time

 as he objected to the mortgagees’ proof of claim.           Those matters

 turned on different sets of facts.        In the bankruptcy case, the

 requested relief was a determination of the amount owed: “the

 bankruptcy court only was asked to determine the amount of money


      25
         For example, under the confirmed plan, postconfirmation
 interest of 6% per annum on the allowed secured claim was to run
 from the confirmation of the plan, with interest accruing before
 confirmation at 10.5%. See In re Davenport,        B.R.    , No.
 15-00540, 2020 WL 6891912, at *1-2 (Bankr. D.D.C. Nov. 24, 2020).
 Delay in obtaining a confirmed plan would have prejudiced
 Davenport.

                                      42
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 43 of 81


 due on the note; no evaluation of the legitimacy of the

 foreclosure or of defendants’ actions took place.”           Davenport II,

 316 F. Supp. 3d at 68 n.9.       In the civil action, the requested

 relief was damages for wrongful foreclosure and other wrongful

 acts, and Davenport was not seeking to disturb the ruling on the

 proof of claim.     As the District Court observed, the objection to

 the mortgagees’ claim was a necessary step to Davenport’s

 obtaining confirmation of a Chapter 13 plan, by way of fixing the

 amount of the mortgagees’ claim for purposes of distributions

 under the plan, and requiring Davenport simultaneously “to

 initiate an adversary proceeding [asserting his damages claims]

 to resolve other issues . . . would have complicated matters and

 created an unnecessary delay in proceedings, neither of which are

 goals of the doctrine of res judicata.”         316 F. Supp. 3d at 69-

 70.

       The District Court correctly concluded in Davenport II that

 res judicata did not apply, but Davenport II is plainly

 distinguishable from Capitol Hill Group and this case: the logic

 in Davenport II is plainly not applicable to this case in which

 the Final Application and Trigee’s malpractice damages claims




                                      43
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 44 of 81


 involve such “inseparably related functions” of a bankruptcy

 court that they ought to have been tried together.26           See

 Davenport II, 316 F. Supp. 3d at 68 n.9 (distinguishing Capitol

 Hill Group and similar cases finding that “in awarding fees to

 attorneys in the bankruptcy court, the bankruptcy judge had

 implicitly found that the attorney’s services were acceptable so

 any litigation of attorneys work should have been brought in the

 bankruptcy case”).     Here, in contrast to Hurd and to Davenport

 II, the Final Application and the malpractice damages claim ought

 to have been determined together as (1) they arose from the same

 nucleus of operative facts, (2) the enforcement of standards of

 conduct incident to a malpractice claim and an award of fees were

 inseparably related functions of the Bankruptcy Court, and (3) a

 later finding of malpractice would have nullified the earlier fee

 award.    These differences weigh in favor of finding that res

 judicata properly applies here, even though the malpractice

      26
         Capitol Hill Group, as here, involved a case under
 Chapter 11 of the Bankruptcy Code. Capitol Hill Grp., 574 F.
 Supp. 2d at 145. As such, the Bankruptcy Court had to approve
 counsel’s employment in that bankruptcy case. See 11 U.S.C.
 § 327; Capitol Hill Grp., 569 F.3d at 487. “[M]alpractice claims
 against court-appointed professionals stemming from services
 provided in the bankruptcy proceeding are ‘inseparable from the
 bankruptcy context.’” Id. at 489 (quoting Southmark Corp., 163
 F.3d at 931). The matters at issue in Capitol Hill Group were
 very similar to those here: fee applications by a debtor in
 possession’s counsel and malpractice claims by that counsel’s
 former client concerning much of the same services as the fee
 applications. Capitol Hill Grp., 569 F.3d at 488. The outcome
 of subsequent litigation of those malpractice claims could have
 effectively nullified the earlier fee award. Id. at 492.

                                      44
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 45 of 81


 damages claim could not have been asserted in any objection to

 the Final Application that Trigee might have filed in the main

 case.     See Capitol Hill Grp., 569 F.3d at 491, 492-93; see also

 Weinberg, 699 F. App’x at 121 (placing emphasis on the ability to

 consolidate a contested matter with an adversary proceeding).27

 For res judicata to apply, it was not necessary, under Capitol

 Hill Group, that the malpractice monetary damages claims be

 capable of assertion in the same filing as an objection to the

 Final Application.     In response to the claims asserted in the

 Final Application, Trigee ought to have initiated an adversary

 proceeding asserting its malpractice claims—or at least, Trigee

 ought to have preserved those claims by advising the court of its

 concerns with its counsel’s performance—during the pendency of

 the Final Application proceeding, thus enabling the court to have

 tried the “inseparably related” claims together.           See Capitol



      27
         But see Sunrise Energy Co. v. Maxus Gas Mktg. (In re
 Sunpacific Energy Mgmt., Inc.), 216 B.R. 776, 779 (Bankr. N.D.
 Tex. 1997) (a preference action is not one that “could have been
 brought at the same time as” a prior confirmation hearing for the
 purposes of res judicata because the confirmation process
 constitutes a contested matter, whereas a preference action must
 be commenced as an adversary proceeding). However, Sunrise
 Energy fails to recognize that in appropriate circumstances
 (i.e., when the claims are sufficiently related that under res
 judicata principles it would be unreasonable not to have pursued
 the one claim for adjudication with the other claim), the court
 can consolidate the two proceedings even though one claim is
 pursued via a contested matter proceeding and the other must be
 pursued via an adversary proceeding.


                                      45
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 46 of 81


 Hill Group, 569 F.3d at 493.       Otherwise, the later assertion of

 the malpractice claims would essentially seek to nullify the

 Final Fee Order, contrary to Restatement (Second) of Judgments

 § 22(2)(b).

                                     C.

                       THE 2007 AMENDMENT OF RULE
                     3007 DOES NOT ALTER THE OUTCOME

      Fee applications are governed by Fed. R. Bankr. P. 2016(a),

 not Fed. R. Bankr. P. 3007, which deals with objections to proofs

 of claim, see 9 Collier on Bankruptcy ¶ 3007.01 (Richard Levin &

 Henry J. Sommer eds., 16th ed. 2020).         Plainly Rule 3007 does not

 apply to objections to fee applications because such an

 application is not a proof of claim.         For example, Rule 3007(a)

 requires that the objection be mailed “to the person most

 recently designated on the claimant’s original or amended proof

 of claim as the person to receive notices,” but a fee

 application, not being a proof of claim, and not filed on the

 Official Form for a proof of claim, includes no such

 designation.28

      Nevertheless, some decisions, such as Intelogic Trace,

 erroneously treated a prior version of Rule 3007 as being

 applicable to objections to fee applications in ruling on the res



      28
         See supra note 19 (describing the rules implementing the
 requirements for awarding professional fees under 11 U.S.C.
 § 330(a)(1)).

                                      46
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 47 of 81


 judicata effect of a failure to try together any objection to a

 fee application and a malpractice damages claim.           When Intelogic

 Trace was decided in 2000, Rule 3007 provided:

      An objection to the allowance of a claim shall be in
      writing and filed. A copy of the objection with notice
      of the hearing thereon shall be mailed or otherwise
      delivered to the claimant, the debtor or debtor in
      possession and the trustee at least 30 days prior to the
      hearing. If an objection to a claim is joined with a
      demand for relief of the kind specified in Rule 7001, it
      becomes an adversary proceeding.

 Although this older version of Rule 3007 made no mention of

 proofs of claim, it was preceded (as now) by Rules 3001 through

 3006 dealing with proofs of claim, and it was evident that, as

 now, Rule 3007 dealt with objections to proofs of claim.29             In

 contrast, administrative expense claims were governed in 2000, as

 now, by Rule 2016(a), and Rule 2002(a)(6) governed notice of

 hearings on fee applications.       Rule 2002(a)(6) would be rendered

 surplusage if Rule 3007 (which included its own notice

 requirements) governed objections to fee applications, thus

 violating the canon against surplusage.         See City of Chicago v.

 Fulton, 141 S. Ct. 585, 591 (2021).        Like the current Rule 3007,




      29
         Under 11 U.S.C. § 501(a) and Rule 3001(a), a proof of
 claim is what a creditor files to assert a claim in a bankruptcy
 case. The definition of “creditor” in 11 U.S.C. § 101(10) does
 not include the holder of an administrative expense claim under
 11 U.S.C. § 503. As now, Rule 3007 was contained in the Rules’
 Part III (Claims and Distribution to Creditors and Equity
 Interest Holders; Plans), which deals with claims of creditors,
 not administrative expense claims.

                                      47
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 48 of 81


 the older version of Rule 3007, in force when Intelogic Trace was

 decided, did not apply to fee applications.

      Trigee emphasizes that in Intelogic Trace, 200 F.3d at 389-

 90, the Court of Appeals pointed to the version of Rule 3007 then

 in effect as applicable to the objection to the fee application

 at issue, and relied on Rule 3007 as one basis for concluding

 that the debtor could have raised its malpractice damages claims

 in defending against the fee application.          The Court of Appeals

 reasoned that had the debtor objected to the fee application and

 included with its objection a claim for monetary damages on

 account of alleged malpractice, the matter, under Rule 3007,

 would have become an adversary proceeding.          This erroneous

 reliance on Rule 3007 in Intelogic Trace was followed in

 Iannochio, 242 F.3d at 48, and in Grausz v. Englander, 321 F.3d

 467, 474 (4th Cir. 2003).       However, for the same reasons as here,

 and in Capitol Hill Group, res judicata would still have applied

 in those decisions even if Rule 3007 had been viewed (correctly)

 as inapplicable.30

      In 2007, before Trigee commenced its bankruptcy case in

 2012, Rule 3007 was amended to provide in relevant part:




      30
         In Capitol Hill Group (a 2009 decision issued after Rule
 3007 had been amended, but involving a case in which the fee
 proceedings in the Bankruptcy Court concluded before Rule 3007
 changed), the Court of Appeals did not rely on the old Rule 3007
 as a basis for its decision.

                                      48
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 49 of 81


      (b) Demand for relief requiring an adversary proceeding

      A party in interest shall not include a demand for relief
      of a kind specified in Rule 7001 in an objection to the
      allowance of a claim, but may include the objection in an
      adversary proceeding.

 Trigee relies on this limitation to emphasize that its

 malpractice claims could not have been included in any objection

 to the Final Application it might have filed in the main

 bankruptcy case.     As just noted, Rule 3007 does not and did not

 apply to fee applications.       Even if Rule 3007(b) did apply to the

 Final Application, it provides that a party in interest may

 include an objection to a claim in an adversary proceeding (as

 distinct from the main bankruptcy case).         Accordingly, if Rule

 3007(b) did apply, Trigee’s argument is plainly without merit:

 under Rule 3007(b), Trigee could have included an objection to

 the Final Application in an adversary proceeding asserting

 Trigee’s malpractice damages claims.         Thereby, an objection to

 the fee application could have been pursued in the same

 proceeding as Trigee’s claim for malpractice damages.

      If, as I have concluded, Rule 3007(b) did not apply to the

 Final Application, the result is nevertheless the same: Trigee’s

 argument does not succeed.       First, as a practical matter, Trigee

 likely would have been permitted to include an objection to the

 Final Application in an adversary proceeding asserting its

 malpractice claims.     See In re Fagan, 559 B.R. at 727, and cases



                                      49
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 50 of 81


 cited in n.22, supra.      Thereby the two matters would still have

 been tried in the same proceeding.

      Second, the court possessed other procedural mechanisms that

 would have allowed Trigee to try its malpractice damages claims

 in the litigation of any objection that Trigee might have filed

 to the Final Application even if the two matters were not pursued

 together in an adversary proceeding complaint.           See Weinberg, 699

 F. App’x at 121 (res judicata applied in light of ability to

 consolidate a contested matter with an adversary proceeding);

 Paige, 610 F.3d at 875 (noting the authority under Rule 9014 to

 direct that Part VII Rules shall apply to a contested matter, and

 concluding that, accordingly, the fee application hearing was an

 effective forum for pursuing the debtor’s malpractice claims).

 Trigee had an obligation to use those options in order to avoid

 res judicata.

      Contrary to Trigee’s view, the Advisory Committee Note to

 the 2007 amendments of Rule 3007 does not support its position.

 Instead, the Note strengthens the conclusion that procedural

 mechanisms existed that would have permitted Trigee to litigate

 any objection it might have filed to the Final Application with

 an adversary proceeding asserting its malpractice damages claims.

 The Advisory Committee Note states in relevant part:

      The . . . amendment prohibits a party in interest from
      including in a claim objection a request for relief that
      requires an adversary proceeding. A party in interest
      may, however, include an objection to the allowance of a

                                      50
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 51 of 81


      claim in an adversary proceeding.     Unlike a contested
      matter, an adversary proceeding requires the service of
      a summons and complaint, which puts the defendant on
      notice of the potential for an affirmative recovery.
      Permitting the plaintiff in the adversary proceeding to
      include an objection to a claim would not unfairly
      surprise the defendant as might be the case if the action
      were brought as a contested matter that included an
      action to obtain relief of a kind specified in Rule 7001.

           The rule as amended does not require that a party
      include an objection to the allowance of a claim in an
      adversary proceeding.    If a claim objection is filed
      separately from a related adversary proceeding, the court
      may consolidate the objection with the adversary
      proceeding under Rule 7042.

 (emphasis added).31    It is Rule 7042 (making Fed. R. Civ. P. 42

 applicable in adversary proceedings) and Rule 9014(c), making

 Rule 7042 applicable to contested matters (such as an objection

 to a claim or to a fee application), and not Rule 3007(b), that

 are the grounds for the Advisory Committee Note’s observation

 that the court may consolidate an objection to a claim with an

 adversary proceeding.32     The Advisory Committee’s observation

 regarding consolidation would be equally true when an objection



      31
         Trigee argues that the Note’s indication that Rule
 3007(b) “does not require that a party include an objection to
 the allowance of a claim in an adversary proceeding” means that
 if Trigee had pursued an objection to the Final Application,
 Trigee was not required to simultaneously pursue its malpractice
 claims in order to avoid res judicata. However, that argument is
 without merit because Rule 3007(b) does not purport to address
 the issue of res judicata.
      32
         Rule 7042 authorizes the consolidation of adversary
 proceedings involving common questions of law or fact, and the
 joining of “any or all matters at issue” within such proceedings.
 See supra p. 35 (further discussing Rules 7042 and 9014).

                                      51
Case 16-10025-ELG    Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                            Document    Page 52 of 81


 to a final fee application is pending and the debtor brings an

 adversary proceeding asserting malpractice damages claims (even

 though the Note addressed Rule 3007 objections to claims, not

 objections to fee applications).33         It follows that res judicata

 applies here even though an objection to the Final Application

 could not have included an affirmative request to recover

 malpractice damages.

      As in Capitol Hill Group, procedures were available to

 Trigee to contest the Final Application and to assert its

 malpractice damages claims.        That Trigee did not take advantage

 of those procedures does not alter the fact that it could have

 done so.

                                       D.

                 RES JUDICATA APPLIED EVEN THOUGH NO
            OBJECTION WAS RAISED TO THE FINAL APPLICATION

      Trigee argues in its reply to the opposition to the Motion

 for Reconsideration that this case is unlike Capitol Hill Group

 because it never filed an objection to the Final Application.

 Reply at 6-7.      The Final Fee Order was a final judgment

 adjudicating Lerch Early’s entitlement to fees even though the




      33
         Covert, 779 F.3d at 244, involved a bankruptcy case
 commenced in 2008, after Rule 3007 had been amended. The Court
 of Appeals had no difficulty concluding that res judicata applied
 because the plaintiffs could have brought an adversary proceeding
 asserting their affirmative claims for damages during the pending
 contested matter.

                                       52
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 53 of 81


 Final Application did not result in a dispute between parties.34

 Accordingly, the court properly rejected Trigee’s argument in the

 Memorandum Decision of September 23, 2016, explaining:

      That the Order Granting Final Application granted the
      Final Application as unopposed, does not change the
      result.   See Riehle v. Margolies, 279 U.S. 218, 225
      (1929) (“A judgment of a court having jurisdiction of the
      parties and of the subject-matter operates as res
      judicata, in the absence of fraud or collusion, even if
      obtained upon a default.” (citations omitted)); Law
      Offices of Jerris Leonard, P.C. v. Mideast Sys., Ltd.,
      111 F.R.D. 359, 361 (D.D.C. 1986) (ruling that a judgment
      in favor of a law firm against its client for attorney’s
      fees, as a matter of res judicata, barred that client’s
      later malpractice action even if the client defaulted in
      the law firm’s action to recover fees).

 Mem. Dec. 35-36.     Trigee does not attempt to demonstrate error in

 the court’s explanation for rejecting Trigee’s argument.

      Trigee had only 21 days (until January 31, 2014) to oppose

 the Final Application filed on January 10, 2014.           However,

 outside of bankruptcy, once a law firm commences a civil action

 to recover fees, thereby putting the quality of its services at

 issue, the doctrine of res judicata requires the client to raise

 its malpractice damages claims in the civil action if those

 claims are to be preserved.       See Law Offices of Jerris Leonard,

 111 F.R.D. at 361.     The same ought to apply in a bankruptcy case

 when a law firm files a final fee application to recover fees.


      34
         Moreover, the court was obligated to review the Final
 Application in determining that the requested fees were allowable
 under 11 U.S.C. § 330(a) even though there was no objection to
 the Final Application. See Busy Beaver, 19 F.3d at 843.

                                      53
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 54 of 81


 The three-year statute of limitations protects against claims

 becoming stale, but it is not a safe harbor from this res

 judicata principle.

      Moreover, Trigee was aware since the hearing in the main

 bankruptcy case on November 13, 2013, that there may have been

 malpractice.   Accordingly, it had 79 days after that hearing to

 investigate its possible malpractice damages claim before the

 January 31, 2014 deadline to oppose the Final Application.              In

 any event, “even if [the debtor] had only informed the bankruptcy

 court of its concerns and not immediately sought affirmative

 relief for malpractice, the bankruptcy court could have stayed

 the fee hearing and permitted time for discovery and development

 under the procedures available in Part VII of the Bankruptcy

 Rules,” Intelogic Trace, 200 F.3d at 390, and, alternatively,

 Trigee could have asked the court to reserve its malpractice

 damages claims for later adjudication such that res judicata

 would not apply.     See Paige, 610 F.3d at 875.

                                      E.

              EVEN IF THE MALPRACTICE DAMAGES CLAIMS
        WOULD HAVE BEEN NON-CORE IN NATURE, OR WOULD HAVE
   ENTAILED A RIGHT TO A JURY TRIAL, RES JUDICATA STILL APPLIES

      With respect to the issue of whether procedural mechanisms

 existed that would have allowed Trigee to assert its malpractice

 damages claims in defending against the Final Application, Trigee

 raised a new argument for the first time in its Sur-Reply to


                                      54
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 55 of 81


 Defendants’ Sur-Reply in Further Opposition to Plaintiff’s Motion

 for Reconsideration (Dkt. No. 136 filed on January 22, 2021).

 Trigee notes that the Final Application was a core proceeding in

 which Trigee and Lerch Early had no right to a jury trial, but

 that any adversary proceeding that Trigee could have brought

 pursuing malpractice damages claims would have been treated as a

 non-core proceeding and one in which Trigee would have been

 entitled to a jury trial.       Accordingly, Trigee argues that the

 two proceedings could not have been tried together, and that it

 follows that res judicata cannot apply.

      The defendants have not had an opportunity to respond to

 this new argument, but it is clear that res judicata applies even

 if Trigee’s malpractice damages claims would have been non-core

 and even if Trigee would have been entitled to a jury trial had

 Trigee requested one.

      1.   Jurisdiction and Authority to Decide Bankruptcy

 Proceedings.   Putting this new argument in context requires a

 review of the jurisdiction and authority of the District Court

 and of the Bankruptcy Court to hear and decide bankruptcy

 proceedings.   Jurisdiction over bankruptcy proceedings rests on

 28 U.S.C. § 1334(b), which provides (with exceptions of no

 relevance here) that “the district courts shall have original but

 not exclusive jurisdiction of all civil proceedings arising under

 title 11, or arising in or related to cases under title 11.”              In


                                      55
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 56 of 81


 turn, 28 U.S.C. § 157(a) allows the District Court to refer such

 proceedings to the Bankruptcy Court.35        However, under 28 U.S.C.

 § 157(d), “[t]he district court may withdraw, in whole or in

 part, any case or proceeding referred under this section, on its

 own motion or on timely motion of any party, for cause shown.”

      With the consent of the parties, a bankruptcy judge may hear

 and decide a non-core proceeding.36       Absent such consent, a

 bankruptcy judge may hear a non-core proceeding and issue

 proposed findings of fact and conclusions of law for the District

 Court’s de novo review.37      In contrast, a bankruptcy judge is


      35
         In this district, DCt.LBR 5011-1(a) provides: “Pursuant
 to 28 U.S.C. § 157(a), all cases under Title 11 and all
 proceedings arising under Title 11 or arising in or related to a
 case under Title 11 are referred to the bankruptcy judges of this
 District.” In other words, by local rule, the District Court has
 referred to the Bankruptcy Court all proceedings falling within
 the District Court’s jurisdiction under 28 U.S.C. § 1334(b).
      36
         28 U.S.C. § 157(c)(2) provides that “the district court,
 with the consent of all the parties to the proceeding, may refer
 a proceeding related to a case under title 11 to a bankruptcy
 judge to hear and determine and to enter appropriate orders and
 judgments, subject to review under section 158 of this title.”

      37
           28 U.S.C. § 157(c)(1) provides:

      A bankruptcy judge may hear a proceeding that is not a
      core proceeding but that is otherwise related to a case
      under title 11. In such proceeding, the bankruptcy judge
      shall submit proposed findings of fact and conclusions of
      law to the district court, and any final order or
      judgment shall be entered by the district judge after
      considering the bankruptcy judge’s proposed findings and
      conclusions and after reviewing de novo those matters to
      which any party has timely and specifically objected.


                                      56
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 57 of 81


 authorized by statute to hear and decide core proceedings listed

 in 28 U.S.C. § 157(b)(2), such as a fee application.38           However,

 by reason of Article III of the Constitution, a bankruptcy judge

 may not, unless the parties consent, decide certain matters even

 though they are designated as core proceedings under 28 U.S.C.

 § 157(b)(2).   See Stern v. Marshall, 564 U.S. 462 (2011).

 Nevertheless, such a matter may be treated as a non-core

 proceeding that the bankruptcy judge may decide upon consent of

 the parties or, absent such consent, the bankruptcy judge may

 issue proposed findings of fact and conclusions of law under

 § 157(c)(1).   See Exec. Benefits Ins. Agency v. Arkison, 573 U.S.

 25, 36 (2014) (“The statute permits Stern claims to proceed as

 non-core within the meaning of § 157(c).”).

      As held in Capitol Hill Group, 569 F.3d at 489-90 (citations

 omitted), “malpractice claims against court-appointed

 professionals stemming from services provided in the bankruptcy

 proceeding are ‘inseparable from the bankruptcy context,’” and

 adversary proceedings pursuing such claims “constitute . . .

 proceeding[s] ‘arising in’ the bankruptcy case.           Such claims


      38
           28 U.S.C. § 157(b)(1) provides:

      Bankruptcy judges may hear and determine all cases under
      title 11 and all core proceedings arising under title 11,
      or arising in a case under title 11, referred under
      subsection (a) of this section, and may enter appropriate
      orders and judgments, subject to review under section 158
      of this title [dealing with appeals of such orders and
      judgments].”

                                      57
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 58 of 81


 therefore fall within the bankruptcy jurisdiction of the federal

 courts.”   “Arising in” proceedings are viewed as core

 proceedings.39     Accordingly, a debtor’s claim for damages against

 its lawyers that alleges malpractice as to their work in its

 bankruptcy case is a core proceeding.40        Nevertheless, had Trigee

 brought an adversary proceeding asserting its malpractice damages

 claims during the pendency of the Final Application, Stern might

 have required that the adversary proceeding be treated as a non-

 core proceeding regarding the bankruptcy judge’s authority to

 decide the claims.     See Loveridge v. Hall (In re Renewable Energy

 Dev. Corp.), 792 F.3d 1274 (10th Cir. 2015).          But see Frazin v.

 Haynes & Boone, L.L.P. (In re Frazin), 732 F.3d 313, 322 (5th

 Cir. 2013) (stating that “the resolution of the fee application

 proceedings necessarily resolved the malpractice counterclaim.

 Therefore, under Stern, the bankruptcy court had the authority to

 enter a final judgment rejecting Frazin’s malpractice claim on

 its merits.”).     I will assume, without deciding, that Stern would

      39
         See Southmark Corp. v. Coopers & Lybrand (In re
 Southmark Corp.), 163 F.3d 925, 930 (5th Cir. 1999) (citing Wood
 v. Wood (In re Wood), 825 F.2d 90, 97 (5th Cir. 1987)).
 Moreover, the list of core proceedings includes “matters
 concerning the administration of the estate,” “allowance or
 disallowance of claims against the estate,” and “other
 proceedings affecting the liquidation of the assets of the
 estate.” 28 U.S.C. § 157(b)(2)(A), (B), and (O).
      40
         See Southmark Corp., 163 F.3d at 930-32. See also
 Capitol Hill Group, 569 F.3d at 489–90; Schultze v. Chandler, 765
 F.3d 945, 948 (9th Cir. 2014); Baker v. Simpson, 613 F.3d 346,
 350 (2d Cir. 2010); Grausz, 321 F.3d at 471-72.

                                      58
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 59 of 81


 have required me to treat any malpractice damages claims Trigee

 might have asserted during the pendency of the Final Application

 as a non-core proceeding.

      Some courts have held that a debtor has no right to a jury

 trial upon filing an adversary proceeding complaint asserting its

 legal malpractice damages claims during the pendency of a fee

 application.41     Nevertheless, I will assume, without deciding,

 that Trigee would have had a right to a jury trial had it filed

 an adversary proceeding asserting its legal malpractice damages

 claims during the pendency of the Final Application.            Without the

 consent of the parties, the bankruptcy judge could not have

 conducted the jury trial.42




      41
         See, e.g., Billing v. Ravin, Greenberg & Zackin, P.A.,
 22 F.3d 1242, 1253 (3d Cir. 1994):

      We hold that an allegation of legal malpractice raised as
      a defense to post-petition fees for bankruptcy counsel
      likewise falls within the process of the allowance and
      disallowance of claims.     The debtors have no Seventh
      Amendment right to trial by jury, not because of specific
      waiver of Seventh Amendment rights, but because their
      claim has been converted from a legal one into an
      equitable dispute over a share of the estate.

      42
           28 U.S.C. § 157(e) provides:

      If the right to a jury trial applies in a proceeding that
      may be heard under this section by a bankruptcy judge,
      the bankruptcy judge may conduct the jury trial if
      specially designated to exercise such jurisdiction by the
      district court and with the express consent of all the
      parties.

                                      59
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 60 of 81


      However, as explained below, Trigee could still have

 asserted its malpractice damages claims in defending against the

 Final Application, with a trial of both matters conducted by the

 District Court.

      2.   Core Versus Non-Core Distinction.         The core versus non-

 core distinction concerns whether a bankruptcy judge has

 authority (absent consent of the parties) to decide a claim that

 the District Court has referred to the Bankruptcy Court.              It has

 nothing to do with subject matter jurisdiction under 28 U.S.C.

 § 1334(b).

      The District Court has authority to decide both core and

 non-core proceedings within that jurisdiction, and has authority

 to withdraw proceedings from the Bankruptcy Court.           The better

 reasoned decisions conclude that an order in a core proceeding

 has res judicata effect with respect to a claim of a non-core

 nature that could and should have been filed during the

 litigation of the core proceeding.        See Plotner v. AT & T Corp.,

 224 F.3d 1161, 1173–74 (10th Cir. 2000); CoreStates Bank, N.A. v.

 Huls Am., Inc., 176 F.3d 187, 197 (3d Cir. 1999); Robertson v.

 Isomedix, Inc. (In re Int’l Nutronics, Inc.), 28 F.3d 965, 969–70

 (9th Cir. 1994); Sanders Confectionery Prods., Inc. v. Heller

 Fin., Inc., 973 F.2d 474, 483 (6th Cir. 1992); Sure–Snap Corp. v.

 State Street Bank & Tr. Co., 948 F.2d 869, 875 (2d Cir. 1991);




                                      60
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 61 of 81


 Davenport I, 296 F. Supp. 3d at 255-56.43         Accordingly, the core

 versus non-core distinction between the two types of proceedings

 is not a bar to trying a debtor’s malpractice damages claims

 along with its counsel’s fee application, or, therefore, to the

 applicability of res judicata.

       3.   Jury Character Versus Non-Jury Character Distinction.

 There was no right to a jury trial regarding the Final

 Application, whereas I am assuming that Trigee would have had the

 right to demand a jury trial of any malpractice damages claim it

 asserted during the pendency of the Final Application.            However,

 the jury versus non-jury difference between the two proceedings

 has nothing to do with subject matter jurisdiction to decide the

 two matters, and (like the core versus non-core distinction) only

 affects whether the bankruptcy judge would have had authority

 (absent consent of the parties) to try and decide both of them.

 The District Court has authority to decide both jury and non-jury

 bankruptcy proceedings falling within the District Court’s

 bankruptcy jurisdiction, and has authority to withdraw such

 proceedings from the Bankruptcy Court.         Therefore, procedural



      43
         Although the Seventh and the Fifth Circuits concluded
 differently in Barnett v. Stern, 909 F.2d 973 (7th Cir. 1990),
 and Howell Hydrocarbons, Inc. v. Adams, 897 F.2d 183 (5th Cir.
 1990), those Circuits, as noted in Davenport I, 296 F. Supp. 3d
 at 255 n.6, have subsequently questioned those holdings. In
 Davenport II, 316 F. Supp. 3d at 68 n.8, the District Court
 adhered to the view that the core versus non-core distinction had
 no impact on the analysis of the res judicata issue.

                                      61
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 62 of 81


 mechanisms are available to permit a final fee application for

 professional services (a non-jury matter) and a malpractice

 damages claim relating to those services (presumed here to be a

 jury matter) to be tried together.        If Trigee had filed, during

 the pendency of the Final Application, an adversary proceeding

 complaint asserting its malpractice damages claims, the District

 Court could have withdrawn both matters from the Bankruptcy Court

 such that both could be tried together.44         Accordingly, any right

 Trigee would have had to a jury trial on the malpractice damages

 claims is not a reason to hold that res judicata does not apply.

 See Grausz v. Englander, 321 F.3d at 475.45




      44
         Pursuant to Fed. R. Civ. P. 39(c), the District Court
 could have treated the jury as an advisory jury on the Final
 Application. Alternatively, the District Court could have first
 tried the malpractice damages claims and then decided the Final
 Application, or, it could have referred the Final Application
 back to the Bankruptcy Court for a decision on the Final
 Application, taking into account any collateral estoppel effect
 of the jury verdict as to the malpractice damages claims.
      45
         That the Final Fee Order was issued without a jury trial
 does not preclude it from having res judicata effect on the
 malpractice damages claims asserted in this later-filed adversary
 proceeding. See B & B Hardware, Inc. v. Hargis Indus., Inc., 575
 U.S. 138, 150 (2015) (“As to the Seventh Amendment, . . . the
 right to a jury trial does not negate the issue-preclusive effect
 of a judgment, even if that judgment was entered by a juryless
 tribunal.”).

                                      62
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 63 of 81


                                      F.

         THE LACK OF “WET SIGNATURES” ON TRIGEE’S SCHEDULES

      Trigee contends that the defendants failed to obtain a “wet

 signature” of Trigee’s principal, Johnnie Mae Durant, on its

 schedules.    I will assume, without deciding, that this contention

 is correct.    The filing of the schedules without their having

 been actually signed as represented on the electronically filed

 version of the schedules resulted in a misrepresentation to the

 court and violated the requirement that schedules bear an actual

 signature.    See Fed. R. Bankr. P. 1008.

      However, as noted in part II above, the harm to Trigee

 proximately arose from SGA’s claim not being listed on Trigee’s

 schedules as disputed, not from the failure to have Johnnie Mae

 Durant actually sign the schedules nor from the misrepresentation

 on the electronically filed version of the schedules that the

 schedules had been signed.       As this court previously noted in its

 Memorandum Decision addressing Lerch Early’s Motion to Dismiss:

      Only claims based on identified acts of substandard
      services in the representation of Trigee that proximately
      caused Trigee harm might constitute malpractice claims
      upon which relief can be granted (if they were not barred
      by res judicata). See Herbin v. Hoeffel, 806 A.2d 186,
      194 (D.C. 2002) (“To demonstrate that an attorney has
      been negligent, a party must prove: (1) that there is an
      attorney-client relationship; (2) that the attorney
      neglected a reasonable duty; and (3) that the attorney’s
      negligence resulted in and was the proximate cause of a
      loss to the client.” (Citation omitted.)).




                                      63
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 64 of 81


 Mem. Dec. 27-28.     With respect to the malpractice damages claim

 relating to the handling of the SGA claim and the accrual of that

 malpractice damages claim before Lerch Early filed its Final

 Application (and the resulting res judicata bar against pursuit

 of the malpractice damages claim), the failure to have Johnnie

 Mae Durant actually sign the schedules was of no consequence.

 While it is arguable that, absent this failure, Ms. Durant would

 have insisted that the schedules be revised before filing to list

 SGA’s claim as disputed (i.e., but for the failure, the claim

 would have been listed as disputed), the failure would not be the

 proximate cause of Trigee’s injury.        Instead, Sherman’s filing of

 the schedules without listing SGA’s claim as disputed is what

 proximately caused the loss of the statute of limitations as a

 defense and the allowance of SGA’s claim.          Had Sherman scheduled

 the claim as disputed, the statute of limitations defense would

 have been preserved, and it would not have mattered that Lerch

 Early had failed to have Ms. Durant actually sign the schedules.

 Accordingly, the malpractice claim regarding the scheduling of

 SGA’s claim rests on the failure to schedule the claim as

 disputed, not on the lack of a “wet signature” on the schedules.




                                      64
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 65 of 81


                                      G.

        THE MALPRACTICE DAMAGES CLAIMS AGAINST LERCH EARLY,
          BUT NOT THOSE AGAINST SHERMAN, ACCRUED PRIOR TO
            THE FILING OF LERCH EARLY’S FINAL APPLICATION

      Citing Newman v. Crane, Heyman, Simon, Welch & Clar, 590

 B.R. 457, 467 (N.D. Ill. 2018), Trigee emphasizes that state law

 as to when a malpractice damages claim accrues, and not federal

 law concerning res judicata, determines when a malpractice

 damages claim accrued in analyzing whether res judicata bars it.

 However, Trigee has not discussed the requirements under District

 of Columbia law regarding when a malpractice damages claim

 accrues other than to raise two points in the following argument:

      In this case, this Honorable Court did not approve LEB’s
      final fee application until February 4, 2014. That final
      fee application only applied to services performed
      through June 30, 2013. This Honorable Court did not even
      allow the SGA claim until November 13, 2013 and did not
      issue an order on a related motion for reconsideration
      until on or about May 15, 2014. Accordingly, a dispute
      exists as to whether the Plaintiff’s legal malpractice
      claim accrued as of the time that this Honorable Court
      granted the final fee application, such that res judicata
      should not apply under the logic of the Davenport and
      Newman decisions.

 Reply at 10.   Trigee correctly notes that the court did not allow

 SGA’s claim until the hearing of November 13, 2013, but that is

 not a point in its favor.       The hearing preceded the filing of the

 Final Application in January 2014, and, as Trigee notes, the

 approval of the Final Application on February 4, 2014.            The

 injury occurred before the pendency of the Final Application.

 Trigee’s other point is that its motion for reconsideration of

                                      65
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 66 of 81


 the allowance of SGA’s claim, under Fed. R. Bankr. P. 9024, was

 not denied until after the entry of the Final Fee Order.              As will

 be seen, the pendency of that motion to reconsider the November

 2013 ruling that injured Trigee is not a sufficient basis for

 treating the malpractice damages claim as accruing after the

 entry of the Final Fee Order.

      The only reasonable conclusion based on the record,

 including the transcript of the hearing of November 13, 2013, is

 that before the filing of the Final Application in January 2014,

 Trigee was on inquiry notice regarding its malpractice damages

 claim arising from the failure to schedule SGA’s claim as

 disputed and the entry of an order allowing SGA’s claim.              As will

 be seen, such inquiry notice sufficed under District of Columbia

 law to cause the accrual of its malpractice damages claim against

 Lerch Early prior to the filing of the Final Application.              Trigee

 has not attempted to show to the contrary, and, in that

 circumstance, no injustice will arise upon denial of its Motion

 for Reconsideration.      However, pursuant to the continuous-

 representation rule, Trigee’s malpractice damages claims against

 Sherman did not accrue until his representation of Trigee in its

 bankruptcy case terminated.




                                      66
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 67 of 81


      District of Columbia law controls when Trigee’s malpractice

 damages claim accrued.46     See Newman, 590 B.R. at 464 (citing

 Micro-Time Mgmt. Sys., Inc. v. Allard & Fish, P.C. (In re

 Micro-Time Mgmt. Sys., Inc.), Case No. 91–2261, 1993 WL

 7524, at *5 (6th Cir. Jan. 12, 1993)) (“State law thus governs

 when the Trustee could bring its malpractice claim, even though

 federal law will govern the res judicata analysis.“).

 “Generally, a cause of action is said to accrue at the time

 injury occurs.”     Bussineau v. President & Dirs. of Georgetown

 Coll., 518 A.2d 423, 425 (D.C. 1986) (citing Shehyn v. District

 of Columbia, 392 A.2d 1008, 1013 (D.C. 1978); Weisberg v.

 Williams, Connolly & Califano, 390 A.2d 992, 994 (D.C. 1978)).

 “However, in cases where the relationship between the fact of

 injury and the alleged tortious conduct is obscure as to when the

 injury occurs, a ‘discovery rule’ applies to determine when the

 malpractice cause of action accrued.”         Id.   “[F]or a cause of

 action to accrue where the discovery rule is applicable, one must

 know or by the exercise of reasonable diligence should know (1)

 of the injury, (2) its cause in fact, and (3) of some evidence of



      46
         For federal res judicata purposes under Capitol Hill
 Group, 569 F.3d at 491 (quoting Grausz, 321 F.3d at 474), “[w]e
 look at the date the final fee order was entered . . . and ask
 whether by that time [the debtor] knew or should have known there
 was a real likelihood that [it] had a malpractice claim.” As
 will be seen, that matches the requirement regarding accrual of a
 malpractice damages claim under District of Columbia law.


                                      67
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 68 of 81


 wrongdoing.”   Id. at 435.     Accord Ray v. Queen, 747 A.2d 1137,

 1141 (D.C. 2000).

      Thus, a cause of action will accrue once a plaintiff has

 knowledge of “some injury,” its cause in fact, and “some evidence

 of wrongdoing.”     Colbert v. Georgetown Univ., 641 A.2d 469, 473

 (1994) (en banc).     See also Morton v. Nat’l Med. Enters., Inc.,

 725 A.2d 462, 468 (D.C. 1999).       In other words, a legal

 malpractice damages claim becomes ripe when there is client

 knowledge of some injury, its cause, and related wrongdoing.

 Bleck v. Power, 955 A.2d 712, 716 (D.C. 2008).           The test is

 whether the plaintiff was on “inquiry notice that she might have

 suffered an actionable injury.”        Bussineau, 518 A.2d at 427

 (emphasis added).     Accord Hendel v. World Plan Exec. Council, 705

 A.2d 656, 661 (D.C. 1997) (“The discovery rule does not, however,

 give the plaintiff carte blanche to defer legal action

 indefinitely if she knows or should know that she may have

 suffered injury and that the defendant may have caused her

 harm.”) (emphasis added).

      1.   The Injury Component of the Discovery Rule.           As held in

 Bleck, 955 A.2d at 715, “[t]he term ‘injury’ encompasses any

 ‘loss or impairment of a right, remedy or interest, or the

 imposition of a liability.’” (quoting 3 Mallen & Smith, Legal

 Malpractice § 23:11, at 354 (2008 ed.) (“These are the spectrum

 of injuries sustained by clients.”)) (emphasis added) (other

                                      68
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 69 of 81


 citations omitted).     As noted in Olds v. Donnelly, 696 A.2d 633,

 640 (N.J. 1997), “[t]he majority of courts hold that when

 attorney malpractice occurs during the course of litigation, the

 cause of action accrues on entry of an adverse judgment in the

 trial court.”47    Here, at the latest, Trigee suffered an injury

 on November 26, 2013, upon entry of the order allowing SGA’s

 claim, which, under Bleck v. Power, 955 A.2d at 715, was an

 imposition of liability for the purpose of when a malpractice

 damages claim accrued.48

      2.   The Requirement Under the Discovery Rule that Trigee

 Have Been Aware that an Injury May Have Occurred.           Trigee learned

 at the hearing of November 13, 2013, that the court intended to

 enter an order allowing SGA’s claim, and that SGA, as a

 consequence of being the holder of an allowed claim, was being

 allowed to file a competing Chapter 11 plan.          Moreover, on

 December 19, 2013, the Clerk, through the Bankruptcy Noticing


      47
          See also Poole v. Lowe, 615 A.2d 589, 593 (D.C. 1992),
 citing Wettanen v. Cowper, 749 P.2d 362, 365 (Alaska 1988), with
 approval, as standing for the proposition that the “statute of
 limitations commenced from entry of judgment against plaintiff by
 trial court upon accepting settlement which plaintiff did not
 authorize or have knowledge of, even though new counsel moved to
 set aside judgment and took subsequent appeal.”
      48
         As illustrated by Bleck v. Power, 955 A.2d at 716, a
 malpractice cause of action may accrue even prior to the entry of
 the judgment in the action in which the malpractice occurred.
 However, Trigee’s injury arose no later than the entry of the
 order allowing SGA’s claim, and that suffices to hold that res
 judicata bars the malpractice damages claim as long as the other
 elements of the discovery rule are met.

                                      69
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 70 of 81


 Center, mailed Trigee a copy of the order granting SGA’s motion

 to extend the deadline for filing a competing plan of

 reorganization.     Trigee was thus aware of the entry of the order

 allowing SGA’s claim and thereby imposing a liability against it.

 Trigee was thus aware of the injury it had suffered arising from

 any acts of negligence.

      3.   The Requirement Under the Discovery Rule that Trigee

 Should Have Known of Some Evidence of Wrongdoing.           Under the

 discovery rule, for the malpractice damages claim to accrue,

 Trigee must have had reason to know that the failure to schedule

 SGA’s claim as disputed was wrongdoing.         Again, the issue is

 whether Trigee had “inquiry notice that [it] might have suffered

 an actionable injury.”      Bussineau, 518 A.2d at 427 (emphasis

 added).   In other words, a malpractice damages claim accrues “at

 such time a prospective plaintiff gains inquiry notice that

 wrongdoing may be involved.”       Bussineau, 518 A.2d at 427–28

 (emphasis added).

      Trigee learned by August 2013 that SGA’s claim had not been

 scheduled as disputed.      Even if it was not yet aware that the

 failure to schedule SGA’s claim as disputed would, as a matter of

 law, be a basis for SGA to nullify any statute of limitations

 defense, that changed when Trigee’s principal officers (Johnnie

 Mae Durant and Oswald Durant) attended the hearing of

 November 13, 2013, at which SGA’s counsel, Rost, argued that the


                                      70
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 71 of 81


 statute of limitations defense did not apply because SGA’s claim

 had not been scheduled as disputed.        As stated in Wagner v.

 Sellinger, 847 A.2d 1151, 1154 (D.C. 2004), “knowledge is deemed

 sufficient if the plaintiff has reason to suspect that the

 defendant did something wrong, even if the full extent of the

 wrongdoing is not yet known,” citing Morton, 725 A.2d at 468–69

 (emphasis added).     Here, Trigee has not argued that it was

 unaware after the hearing of November 13, 2013, that SGA’s

 counsel, Rost, had contended that the statute of limitations was

 inapplicable to SGA’s claim due to the failure of Lerch Early and

 Sherman to schedule that claim as disputed.          Rost’s argument

 placed Trigee on notice that Lerch Early and Sherman might have

 done something wrong (in failing to schedule SGA’s claim as

 disputed) because the omission might have made the statute of

 limitations unavailable as a defense to SGA’s claim.

      4.   The Requirement Under the Discovery Rule of Having

 Reason to Know that the Negligent Act May Have Caused an Injury.

 At the hearing of November 13, 2013, the court did not expressly

 rule on Rost’s argument that, as a matter of law, the failure to

 schedule SGA’s claim as disputed nullified the statute of

 limitations as a defense to SGA’s claim.         However, at the hearing

 of November 13, 2013, Trigee was made aware that Rost took that

 position, and that the court would be entering an order allowing

 Trigee’s claim (which ensued in the Order Overruling Objection to


                                      71
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 72 of 81


 Claim of SGA Companies, Inc. entered on November 26, 2013, an

 order of which Trigee became aware long before the filing of the

 Final Application).     In the words of Hendel, 705 A.2d at 661,

 Trigee was on notice that the failure to schedule SGA’s claim as

 disputed “may have caused” Trigee the harm because it left the

 statute of limitations unavailable as a defense.

      It does not matter that the court had not ruled whether

 Rost’s argument was correct by the time that Lerch Early filed

 its Final Application.      In Weisberg, 390 A.2d at 966, the

 plaintiffs’ former counsel failed to timely file their complaint

 against the Government on a Federal Tort Claims Act (“FTCA”)

 claim.   As discussed in Bleck, 955 A.2d at 716, Weisberg, 390

 A.2d at 995-96, held that “at the latest,” once the statute of

 limitations defense was raised, the plaintiffs’ malpractice

 damages claim against their former counsel accrued, even though

 the actual dismissal of their FTCA claim occurred “well beyond

 the point at which appellants suffered injury.”           The plaintiffs

 “as of that date were on actual notice of all the elements that

 formed the basis of their [malpractice damages claim] . . . .”

 Bleck, 955 A.2d at 716 n.13 (quoting Weisberg, 390 A.2d at 996).

 That the wrongful act caused harm, as a matter of law, meant that

 the injury attributable to the attorney’s error could not be

 viewed as “uncertain or inchoate” such as to toll the injury from




                                      72
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 73 of 81


 accruing.    See Bleck, 955 A.2d at 717 (quoting and distinguishing

 Wagner, 847 A.2d at 1156).

      Here, the malpractice damages claim against Lerch Early

 accrued once SGA’s claim was allowed, thereby injuring Trigee,

 and once Trigee was aware of Rost’s argument that the failure to

 list SGA’s claim as disputed rendered the statute of limitations

 defense invalid as a matter of law.        As in Weisberg, there was no

 need for a ruling on Rost’s argument before the malpractice

 damages claim accrued:

      •      Trigee had already been injured by the allowance of the

             claim (the equivalent of a monetary judgment, which is

             treated as injury);

      •      Trigee was aware of that injury before the filing of

             the Final Application;

      •      Trigee was aware of Lerch Early’s failure to schedule

             SGA’s claim as disputed;

      •      Trigee was on inquiry notice, that (as Rost argued) the

             failure, as a matter of law, barred the statute of

             limitations as a defense;49 and


      49
         Rost’s argument at the hearing arguably placed Trigee on
 actual notice that it had a malpractice cause of action. See
 John Kohl & Co. P.C. v. Dearborn & Ewing, 977 S.W.2d 528, 532
 (Tenn. 1998) (“[T]he plaintiff has actual knowledge of the
 injury . . . where, for example, the defendant admits to having
 committed malpractice or the plaintiff is informed by another
 attorney of the malpractice.”) However, under District of
 Columbia law, the issue is whether Trigee was at least on inquiry
 notice that it might have a malpractice cause of action.

                                      73
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 74 of 81


      •      Trigee knew that it had not authorized SGA’s claim to

             be scheduled as not disputed and thus had reason to

             suspect that Lerch Early had done something wrong and

             that, if Rost’s argument was valid, Trigee, as a result

             of that wrong, could not use the statute of limitations

             defense against the allowance of SGA’s claim.50

      5.    The Effect of Trigee’s Right to Seek Reconsideration of

 the Allowance of SGA’s Claim.       Trigee implicitly argues that

 Trigee’s right to seek reconsideration of the allowance of SGA’s

 claim tolled the accrual of its malpractice damages claim until

 after Lerch Early filed its Final Application.           Reply at 10.

 However, the mere right to pursue a motion for reconsideration

 does not affect when a malpractice damages claim accrues, or

 negate the fact that the claim has accrued if it has already

 accrued.    See Bleck, 955 A.2d at 717 (Rule 59(e) motion regarding

 dismissal of action did not suspend the accrual of the

 plaintiff’s malpractice damages claims); Knight v. Furlow, 553



      50
         In denying Trigee’s motion to reconsider the order of
 November 26, 2013, allowing SGA’s claim, the court ruled at the
 hearing of May 15, 2014, that Rost’s argument was valid as a
 matter of law. In this malpractice proceeding, and any appeal
 therefrom, Lerch Early and Sherman remain free to attempt to show
 that Rost’s argument was incorrect. If they succeed in doing so,
 the failure to have scheduled the claim as disputed could not be
 a basis for malpractice damages. However, even if Lerch Early
 and Sherman succeed in that regard, Trigee could not thereby seek
 to recover from SGA amounts Trigee had paid SGA on its claim: the
 order allowing SGA’s claim would remain in place as it would be
 too late for Trigee to seek Rule 9024 relief from that order.

                                      74
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 75 of 81


 A.2d 1232, 1235 (D.C. 1989) (rejecting an argument “that a client

 sustains no actionable injury until affirmance on appeal of an

 adverse lower court judgment”).        As the D.C. Circuit has noted:

      At most, the Westerman defendants’ advice could have
      convinced a reasonable party in Seed’s position that
      there existed some chance the injury could be resolved
      in further appeals. But no reasonable client could
      conclude that the possibility of redressing an injury
      in further proceedings means that no injury exists in
      the first place.

 Seed Co. Ltd. v. Westerman, 832 F.3d 325, 335 (D.C. Cir. 2016).

      6.   The Continuous-Representation Rule Tolled the Accrual of

 Trigee’s Malpractice Claims Against Sherman.51          The Memorandum

 Decision of September 23, 2016, held that the claims against

 Lerch Early (the claims arising through June 30, 2013) were

 barred by res judicata, despite Trigee’s assertion that, based on

 Sherman having continued to represent Trigee, the continuous-

 representation rule required holding that the malpractice claims

 against Trigee had not accrued when the court ruled on the Final

 Application.   The Memorandum Decision held that the same claims

 had to be dismissed as to Sherman as well (leaving only the

 claims against Sherman relating to services he rendered after he

 left Lerch Early), reasoning that:


      51
         “[U]nder the ‘continuous representation rule,’ a
 client's legal malpractice claim ‘does not accrue until the
 attorney's representation concerning the particular matter in
 issue is terminated” (even if the client knows before then that
 her attorney has made an injurious error).” Bleck, 955 A.2d at
 717 (quoting R.D.H. Commc'ns, Ltd. v. Winston, 700 A.2d 766, 768
 (D.C. 1997)) (footnote omitted).

                                      75
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 76 of 81


      The law is well established that, with exceptions of no
      relevance here, the res judicata effects of a judgment
      with respect to claims against an employer extends in
      favor of an employee with respect to the same claims for
      which the employer was vicariously liable.           See
      Restatement (Second) of Judgments § 51 (1982); Brunacini
      v. Kavanagh, 869 P.2d 821, 825 (N.M. Ct. App. 1993)
      (noting that when a law firm had previously brought an
      action for legal fees, the res judicata effect of the
      judgment in that action extended to bar a later
      malpractice action against an employee of the law firm);
      Lober v. Moore, 417 F.2d 714, 718 (D.C. Cir. 1969) (“[A]
      judgment excusing the master or principal from liability
      on the ground that the servant or agent was not at fault
      forecloses a subsequent suit against the latter on the
      same claim.”).

 Mem. Dec. 39.52

      The Memorandum Decision was in error in that regard.             First,

 in contrast to Lober v. Moore, the dismissal of the claims

 against Lerch Early was not on the basis of a finding that

 Sherman committed no malpractice while employed at Lerch Early,

 but on the basis that any claim against the law firm was barred

 by res judicata because the claim ought to have been brought when

 the law firm sought a final fee award.

      Second, Brunacini v. Kavanagh did not involve an attorney

 who continued to represent the plaintiff after leaving the law


      52
         The Memorandum Decision elaborated: "Stated another way,
 res judicata protects not only Lerch Early but also Sherman, who,
 as a Lerch Early employee, was in privy with Lerch Early. See
 Nevada v. United States, 463 U.S. 110, 129 (1983) (holding that
 res judicata bars subsequent action against privy of party who
 prevailed in prior action); Henry v. Farmer City State Bank, 808
 F.2d 1228, 1235 n.6 (7th Cir. 1986) (ruling that res judicata
 barred claims against employees of a bank even though the bank
 was the only plaintiff in the prior foreclosure proceeding).”


                                      76
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 77 of 81


 firm.     Accordingly, there was no occasion in Brunacini to address

 the effect of the continuous-representation rule on whether a

 judgment in favor of the law firm would preclude a judgment

 against the lawyer as well.

      Finally, in Seed Co. Ltd. v. Westerman, 832 F.3d at 333, the

 Court of Appeals held, one month before the Dismissal Order, that

      the continuous-representation rule does not toll the
      statute of limitations on a claim against a firm after
      the attorney providing the representation leaves the
      firm and takes the client’s business with her. See
      Dunn v. Rockwell, 225 W.Va. 43, 689 S.E.2d 255, 275
      (2009); Beal Bank, SSB v. Arter & Hadden, LLP, 42
      Cal.4th 503, 66 Cal.Rptr.3d 52, 167 P.3d 666 (2007).
      In that situation, the client is no longer represented
      by the original firm. The continuous-representation
      rule thus no longer tolls the statute of limitations
      for malpractice claims against that firm.

 The Court of Appeals held, however, that the continuous-

 representation rule did apply with respect to the lawyers who

 left the firm.     Id. at 332.53

      Under Westerman, the dismissal of malpractice claims against

 a lawyer’s former law firm does not preclude application of the

 continuous-representation rule against the lawyer regarding the

 same malpractice claims when the lawyer has continued to


      53
         Similarly, in Dunn v. Rockwell, 689 S.E.2d 255 (W. Va.
 2009), the plaintiffs sued both Rockwell and the law firm for
 malpractice. The Supreme Court of Appeals of West Virginia held
 that the statute of limitations barred the malpractice claims
 against the law firm. But the court held that as to Rockwell, a
 remand was necessary to determine whether, under the continuous-
 representation rule, the malpractice claims against him had
 accrued on a later date, making the action timely as to him.
 Id. at 273.

                                      77
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22    Desc Main
                           Document    Page 78 of 81


 represent the client in the same matter after leaving the law

 firm.   Id. at 332.    The rationale of the continuous-

 representation rule weighs in favor of that view.           “The rule aims

 to avoid putting a client in the position of having to choose

 between (i) disrupting an ongoing lawyer-client relationship to

 enable bringing a malpractice claim and (ii) continuing the

 relationship but relinquishing the claim.”          Id. at 332.       Here, if

 Sherman had been sued after the claim accrued against the law

 firm, that would have disrupted the attorney-client relationship

 between Sherman and Trigee.

      For all of these reasons, I will vacate the Dismissal Order

 as to Sherman.

                                      H.

                           THE FINAL FEE ORDER
                  CONTINUES TO HAVE RES JUDICATA EFFECT

      The Final Fee Order in the bankruptcy case remains in

 effect.   Unless that order were to be vacated, it continues to

 have res judicata effect.       See, e.g., Fed. R. Civ. P. 60(c)(2)

 (filing of a Rule 60(b) motion “does not affect the judgment’s

 finality or suspend its operation”).         Trigee has not filed a

 motion for relief from the Final Fee Order in the bankruptcy

 case, which suggests that it doubts that such a motion would be

 successful or would result in the Final Fee Order being vacated

 in toto such as to no longer have res judicata effect.



                                      78
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 79 of 81


                                      I.

             UNRELATED MISCONDUCT OF SHERMAN AND LERCH
       EARLY IS NOT A BASIS FOR VACATING THE DISMISSAL ORDER

      Trigee points to a report issued by the Ad Hoc Hearing

 Committee of the District of Columbia Court of Appeals’ Board on

 Professional Responsibility in a disciplinary proceeding against

 Sherman.   The report details instances of misconduct of Sherman

 in matters other than Trigee’s bankruptcy case.           That reported

 misconduct has no impact on whether it was proper to grant the

 Motion to Dismiss in this adversary proceeding or on the

 continuing res judicata effect of the Final Fee Order.

      Trigee also alleges that Lerch Early has failed to comply

 with the court’s order issued in the bankruptcy case directing

 Lerch Early to maintain adequate conflicts checking procedures.

 That too has no impact on whether it was proper to grant the

 Motion to Dismiss in this adversary proceeding or on the

 continuing res judicata effect of the Final Fee Order.

                                      V

                                 CONCLUSION

      On the current state of the record, Trigee’s malpractice

 damages claims against Lerch Early regarding services provided

 through June 30, 2013, remain barred by res judicata: nothing in

 the record suggests that Lerch Early is not entitled to summary

 judgment dismissing the claims against it.          In that circumstance,

 Trigee has not shown that harm or injustice would result if

                                      79
Case 16-10025-ELG   Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22   Desc Main
                           Document    Page 80 of 81


 reconsideration were denied as to Lerch Early.           Accordingly, I

 decline to grant the Motion for Reconsideration with respect to

 the claims against Lerch Early.

      Discovery in this adversary proceeding concluded in July

 2018.   Trigee failed until September 9, 2020, to raise in its

 Reply its accrual argument regarding the malpractice damages

 claim concerning the scheduling of SGA’s claim.           Reply at 10.

 That was fourteen days shy of four years after the court entered

 the Dismissal Order on September 23, 2016.          This suggests that

 aside from its erroneous argument that the malpractice damages

 claim regarding the scheduling of SGA’s claim could not accrue as

 to Lerch Early until the court disposed of the Motion to

 Reconsider Allowance of Claim, Trigee recognizes that it has no

 basis for asserting that the malpractice damages claims against

 Lerch Early regarding services rendered prior to July 1, 2013,

 accrued after the Final Application was filed.

      This proceeding has been pending since 2016, and discovery

 came to a close almost three years ago.         Other than the grounds

 asserted in the Motion for Reconsideration, Trigee has not raised

 any other grounds for setting aside the Dismissal Order of

 September 23, 2016, as to Lerch Early.         Unless Trigee were to

 present new evidence or were to convince me that I have

 overlooked something critical or committed plain error in denying

 the Motion for Reconsideration as to Lerch Early, it appears that


                                      80
Case 16-10025-ELG                                                Doc 141 Filed 05/24/21 Entered 06/07/21 14:28:22                                        Desc Main
                                                                        Document    Page 81 of 81


 it will be appropriate to enter a final judgment under Fed. R.

 Civ. P. 54(b) dismissing the malpractice damages claims against

 Lerch Early.

                    Based on the continuous-representation rule, I will vacate

 the dismissal of the claims against Sherman arising from his

 services while employed at Lerch Early.

                    It is thus

                    ORDERED that the Motion for Reconsideration (Dkt. No. 123)

 is DENIED with respect to Lerch Early, and the claims against it

 remain dismissed.                                                          It is further

                    ORDERED that within 28 days after entry of this Memorandum

 Decision and Order, the parties shall file writings showing

 cause, if any they have, why the court ought not enter a final

 order under Fed. R. Civ. P. 54(b) dismissing Trigee’s claims

 against Lerch Early.                                                                   It is further

                    ORDERED that the plaintiffs’ Motion for Reconsideration

 (Dkt. No. 123) is GRANTED with respect to the claims against

 Jeffrey M. Sherman, and the Dismissal Order of September 23, 2016

 (Dkt. No. 20) is amended to reflect that the Motion to Dismiss

 (Dkt. No. 3) is DENIED with respect to the claims against

 Sherman.

                                                                                                                                       [Signed and dated above]

 Copies to: All counsel of record; Office of United States
 Trustee.



                                                                                                                              81
 R:\Common\TeelSM\Judge Temp Docs\Trigee Foundation v. Lerch Early etc. Mem Dec re Mtn to Reconsider Dismissal of Lerch Early_70.wpd
